Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.  CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

among

 

MIVA, Inc.,

 

B & B Advertising, Inc.

 

and

 

MIVA (UK) Limited

 

as the Sellers

 

and

 

U.S. Acquisition Sub, Inc.,

 

Ajax Media Ltd.

 

and

 

Adknowledge, Inc.

 

as the Buyers

 

 

Dated as of March 12, 2009

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

Section 1.1

 

Certain Defined Terms

 

1

Section 1.2

 

Table of Definitions

 

9

 

 

 

 

 

ARTICLE II PURCHASE AND SALE

 

10

 

 

 

Section 2.1

 

Purchase and Sale of Assets

 

10

Section 2.2

 

Excluded Assets

 

10

Section 2.3

 

Assumed Liabilities

 

11

Section 2.4

 

Excluded Liabilities

 

11

Section 2.5

 

Consideration

 

11

Section 2.6

 

Closing

 

11

Section 2.7

 

Post-Closing Adjustment of Purchase Price

 

13

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

15

 

 

 

Section 3.1

 

Organization and Qualification

 

15

Section 3.2

 

Authority

 

16

Section 3.3

 

No Conflict; Required Filings and Consents

 

16

Section 3.4

 

Transferred Assets

 

17

Section 3.5

 

Financial Statements; No Undisclosed Liabilities

 

17

Section 3.6

 

Absence of Certain Changes or Events

 

18

Section 3.7

 

Compliance with Law; Permits

 

19

Section 3.8

 

Litigation

 

19

Section 3.9

 

Employee Plans

 

19

Section 3.10

 

Labor and Employment Matters

 

20

Section 3.11

 

Insurance

 

21

Section 3.12

 

Real Property

 

21

Section 3.13

 

Intellectual Property

 

21

Section 3.14

 

Taxes

 

22

Section 3.15

 

Material Contracts

 

23

Section 3.16

 

Personal Property

 

24

Section 3.17

 

Brokers

 

24

Section 3.18

 

Prohibited Payments

 

24

Section 3.19

 

Solvency

 

24

Section 3.20

 

Disclosure

 

25

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

25

 

 

 

Section 4.1

 

Organization and Qualification

 

25

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 4.2

 

Authority

 

25

Section 4.3

 

No Conflict; Required Filings and Consents

 

26

Section 4.4

 

Financing

 

26

Section 4.5

 

Brokers

 

26

 

 

 

 

 

ARTICLE V COVENANTS

 

27

 

 

 

Section 5.1

 

Covenants Regarding Information

 

27

Section 5.2

 

Intercompany Arrangements

 

28

Section 5.3

 

Confidentiality

 

28

Section 5.4

 

Consents and Filings; Further Assurances

 

28

Section 5.5

 

Refunds and Remittances

 

30

Section 5.6

 

Payment of Liabilities

 

30

Section 5.7

 

Bulk Transfer Laws

 

30

Section 5.8

 

Media Business Employees

 

30

Section 5.9

 

MIVA, Findwhat, Searchfeed, and eSpotting Names

 

33

Section 5.10

 

Non-Competition; Non-Solicitation

 

33

Section 5.11

 

Public Announcements

 

35

Section 5.12

 

Litigation Support

 

35

 

 

 

 

 

ARTICLE VI TAX MATTERS

 

36

 

 

 

Section 6.1

 

Price Allocation

 

36

Section 6.2

 

Tax Indemnity Adjustment

 

36

Section 6.3

 

Transfer Taxes

 

37

Section 6.4

 

Information

 

37

Section 6.5

 

VAT

 

37

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

37

 

 

 

Section 7.1

 

Survival of Representations, Warranties

 

37

Section 7.2

 

Indemnification by the Sellers

 

38

Section 7.3

 

Indemnification by the Buyers

 

38

Section 7.4

 

Tax Allocation

 

39

Section 7.5

 

Procedures

 

39

Section 7.6

 

Limits on Indemnification

 

41

Section 7.7

 

Exclusivity

 

42

 

 

 

 

 

ARTICLE VIII GENERAL PROVISIONS

 

43

 

 

 

Section 8.1

 

Fees and Expenses

 

43

Section 8.2

 

Amendment and Modification

 

43

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 8.3

 

Waiver

 

43

Section 8.4

 

Notices

 

43

Section 8.5

 

Interpretation

 

44

Section 8.6

 

Entire Agreement

 

44

Section 8.7

 

No Third-Party Beneficiaries

 

44

Section 8.8

 

Governing Law

 

45

Section 8.9

 

Arbitration

 

45

Section 8.10

 

Assignment; Successors

 

47

Section 8.11

 

Enforcement

 

47

Section 8.12

 

Currency

 

47

Section 8.13

 

Severability

 

47

Section 8.14

 

Waiver of Jury Trial

 

48

Section 8.15

 

Counterparts

 

48

Section 8.16

 

Facsimile Signature

 

48

Section 8.17

 

Time of Essence

 

48

Section 8.18

 

No Presumption Against Drafting Party

 

48

Section 8.19

 

Joint and Several

 

48

 

Exhibit 1

–

IP Assignment

 

 

 

Exhibit 2

–

Premises License Agreement

 

 

 

Exhibit 3

–

Transition Services Agreement

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

iii

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of March 12, 2009 (this “Agreement”), among
MIVA, Inc., a Delaware corporation (the “MIVA”), B & B Advertising, Inc., a
Delaware corporation (“B&B”), MIVA (UK) Limited, a company formed under the laws
of England and Wales (“MIVA (UK)”, collectively with MIVA and B&B, the “Sellers”
and each a “Seller”) U.S. Acquisition Sub, Inc., a Delaware corporation (the
“U.S. Acquisition Sub”), Ajax Media Ltd., a company formed under the laws of
England and Wales (the “European Acquisition Sub,” collectively with the U.S.
Acquisition Sub, the “Acquisition Subs”), and Adknowledge, Inc., a Delaware
corporation (“Adknowledge,” collectively with the Acquisition Subs, the “Buyers”
and each a “Buyer”)).

 

RECITALS

 

A.            The Sellers are engaged among other things, in the business of
owning and operating a pay-per-click network connecting advertisers and third
party publishers (the “Media Business”) in North America (the “U.S. Media
Business”) and Europe (the “European Media Business”) both directly and through
Subsidiaries.

 

B.            The Sellers wish to sell to (i) the U.S. Acquisition Sub, and the
U.S. Acquisition Sub wishes to purchase from the Sellers, the entire U.S. Media
Business, and in connection therewith the U.S. Acquisition Sub is willing to
assume the U.S. Assumed Liabilities, and (ii) the European Acquisition Sub, and
the European Acquisition Sub wishes to purchase from the Sellers, the entire
European Media Business, and in connection therewith the European Acquisition
Sub is willing to assume the European Assumed Liabilities, in each case, upon
the terms and subject to the conditions set forth herein.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 


ARTICLE I
DEFINITIONS


 

Section 1.1          Certain Defined Terms.  For purposes of this Agreement:

 

“Action” means any claim, action, suit, arbitration or proceeding by or before
any Governmental Authority, or any other litigation, arbitration, mediation or
similar proceeding.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

 

“Ancillary Agreements” means the Transition Services Agreement, the Premises
License Agreement, the Intellectual Property Assignment, the Assignment and
Assumption

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Agreement, the Bill of Sale, the Sellers Solvency Certificate, the Lane’s Gifts
Fulfillment Agreement and the Perot Management Agreement.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, contingent, accrued, fixed or
otherwise and wherever situated, including the goodwill related thereto),
operated owned or leased by such Person, including without limitation, evidences
of indebtedness, stocks, securities, accounts and notes receivable, chattel
paper, documents, instruments, general intangibles, real estate, equipment,
inventory, goods and Intellectual Property.

 

“Assignment and Assumption Agreement” means the assignment and assumption
agreement for the Transferred Assets and the Assumed Liabilities, dated as of
the date hereof.

 

“Assumed Liabilities” means collectively the U.S. Assumed Liabilities and the
European Assumed Liabilities.

 

“Bill of Sale” means the bill of sale for the Transferred Assets, as of the date
hereof.

 

“Books and Records” means all books of account, general, financial, accounting
and personnel records, files, invoices, customers’ and suppliers’ lists, other
distribution lists, billing records, sales and promotional literature, manuals
and customer and supplier correspondence owned by the Sellers or an Affiliate of
the Sellers relating to the Media Business.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

 

“Business Employees” means all individuals employed by the Sellers or any of
their Subsidiaries immediately prior to the Closing Date (including (i) those on
military leave and family and medical leave, (ii) those on approved leaves of
absence, but only to the extent they have reemployment rights guaranteed under
federal, state or foreign law, under any applicable collective bargaining
agreement or under any leave of absence policy of the employer and (iii) those
on short-term disability under the Seller’s short-term disability program),
whose duties relate primarily to the operations of the Media Business regardless
of the company payroll on which such individuals are listed.

 

“Business Intellectual Property” means all Intellectual Property that is
included in the U.S. Media Assets or the European Media Assets.

 

“Buyer Material Adverse Effect” means any event, change, occurrence or effect
that would prevent, materially delay or materially impede the performance by the
Buyers of their obligations under this Agreement or the Ancillary Agreements or
the consummation of the transactions contemplated hereby or thereby.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

“Contracts” means all contracts and agreements to which a Seller is a party or
by which a Seller is bound that arise out of the operation of the Media
Business, including all contracts and agreements listed in Schedule 1.1(a) of
the Disclosure Schedules;

 

“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.

 

“Employee Plans” means all “employee benefit plans” within the meaning of
Section 3(3) of ERISA (whether or not subject to ERISA), and all other
compensation and benefit plans, contracts, policies, programs and arrangements
(other than routine administrative procedures) of the Sellers or any of their
Subsidiaries in effect as of the date hereof, including all pension, profit
sharing, savings and thrift, bonus, stock bonus, stock option or other cash or
equity-based incentive or deferred compensation, severance pay and medical and
life insurance plans, in which any of the Business Employees or their dependents
participate or under which any of the Business Employees or their dependents are
covered.

 

“Encumbrance” means any charge, limitation, condition, equitable interest,
mortgage, lien, option, pledge, security interest, easement, encroachment, right
of first refusal, or pre-emption, adverse claim, restriction or third party
right of any kind, including any restriction on or transfer or other assignment,
as security or otherwise, of or relating to use, quiet enjoyment, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“European Closing Working Capital” means the net book value of the consolidated
European Included Assets less the consolidated European Included Liabilities, as
shown on the European Closing Net Working Capital Statement.

 

“European Included Assets” means, solely with respect to the European Media
Assets, the current assets included in the European Media Assets, including
prepaid expenses but excluding Excluded Assets and deferred tax assets and
receivables from any of the Sellers’ Affiliates, directors, employees or
officers and any of their Affiliates, in each case calculated as of the close of
business on the Closing Date and determined in accordance with GAAP applied on
basis consistent with the preparation of the Financial Statements and in
accordance with Schedule 2.7(a).

 

“European Included Liabilities” means, solely with respect to the European Media
Assets, the current liabilities included in the European Assumed Liabilities,
including accrued compensation and accrued expenses (including customer deposits
or deferred revenue), but excluding payables to any of the Sellers’ Affiliates
that are extinguished at Closing and Excluded Liabilities, in each case
calculated as of the close of business on the Closing Date and determined in
accordance with GAAP applied on a basis consistent with the preparation of the
Interim Financial Statements and in accordance with Schedule 2.7(a).

 

“European Media Assets” means all of the Sellers’ and/or their Affiliate’s
right, title and interest, direct or indirect, in and to all of the Contracts,
assets, properties and rights of

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

every nature, kind and description (wherever located), whether tangible or
intangible, used or held for use in the European Media Business (other than the
Excluded Assets), as they exist at the time of the Closing, including, without
limitation, the Contracts, assets, properties and rights set forth on Schedule
1.1(b) of the Disclosure Schedules.

 

“European Targeted Working Capital” means [***].

 

“European Working Capital Adjustment” means an amount equal to the European
Targeted Working Capital less the European Closing Working Capital as finally
determined pursuant to Section 2.7.

 

“Exon-Florio Provision” means Section 721 of the Defense Production Act of 1950,
as amended, and the regulations promulgated thereunder.

 

“Foreign Plans” means Employee Plans that are maintained or contributed to
solely for the benefit of employees of a Seller or any of their Subsidiaries who
are not resident in the United States, and the employee policies and practices
applicable to such employees.

 

“GAAP” means United States generally accepted accounting principles and
practices as in effect on the date hereof.

 

“Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority,
agency or commission or any judicial or arbitral body.

 

“Immediate Family” means, with respect to any individual, that individual’s
(i) spouse and (ii) the parents, siblings and children of that individual or of
that individual’s spouse.

 

“Intellectual Property” means all intellectual property rights arising under the
laws of the United States or any other jurisdiction with respect to the
following:  (i) trade names, trademarks and service marks (registered and
unregistered), domain names, trade dress and similar rights and applications to
register any of the foregoing (including pending “intent-to-use” and similar
applications that reserve the right to obtain or that establish or may establish
a priority date with respect to any of the foregoing) (collectively, “Marks”);
(ii) patents and patent applications (including provisional applications and all
other filings that establish or may establish priority dates), inventions
(including all rights to file, obtain or own any patent applications or patents
that relate to any inventions), and rights in respect of utility models or
industrial designs (collectively, “Patents”); (iii) copyrights and registrations
and applications therefor (collectively, “Copyrights”); and (iv) know-how,
inventions, discoveries, methods, processes, technical data, specifications,
research and development information, technology, data bases and other
proprietary or confidential information, including customer lists, in each case
that derives economic value from not being generally known to other Persons who
can obtain economic value from its disclosure (collectively, “Trade Secrets”).

 

“Intellectual Property Assignment” means the assignment of Intellectual Property
in the form of Exhibit 1 to this Agreement.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

“IRS” means the Internal Revenue Service of the United States.

 

“Knowledge” with respect to a Seller, means the actual knowledge of the persons
listed on Schedule 1.1(c)(i) of the Disclosure Schedules, and with respect to a
Buyer, means the actual knowledge of the persons listed on Schedule
1.1(c)(ii) of the Disclosure Schedules, and in each case, such knowledge as
would be imputed to such persons upon reasonable inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.

 

“Leased Real Property” means all real property leased, subleased or licensed to
the Sellers or any of its Subsidiaries or which any of them otherwise has a
right or option to use or occupy, in each case used or intended to be used in
connection with the Media Business, together with all structures, facilities,
fixtures, systems and improvements located thereon, or attached or appurtenant
thereto, and all easements, rights and appurtenances relating to the foregoing.

 

“Material Adverse Effect” means any event, change, circumstance, occurrence,
effect or state of facts that (i) is materially adverse to the business, assets,
financial condition or results of operations of the Media Business taken as a
whole, or (ii) materially impairs the ability of any of the Sellers, to
consummate, or prevents or materially delays, any of the transactions
contemplated by this Agreement; provided, however, that none of the following,
either alone or in combination, will constitute, or be considered in determining
whether there has been, a Material Adverse Effect, any event, change,
circumstance, effect or other matter directly resulting from or related to
(a) any outbreak or escalation of war or major hostilities or any act of
terrorism, (b) changes in Laws, GAAP or enforcement or interpretation thereof,
(c) changes that generally affect the industries and markets in which the
Business operates that do not have a disproportionate impact in any material
respect on the Business, (d) changes in financial markets, general economic
conditions (including prevailing interest rates, exchange rates, commodity
prices and fuel costs) or political conditions that do not have a
disproportionate impact in any material respect on the Business, or (e) effects
or changes resulting from the execution or delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement or the public
announcement or other publicity with respect to any of the foregoing.

 

“Permitted Encumbrance” means (i) statutory liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings, (ii) mechanics’, carriers’, workers’, repairers’ and other similar
liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of the Sellers for a
period greater than 60 days, or the validity or amount of which is being
contested in good faith by appropriate proceedings, or pledges, deposits or
other liens securing the performance of bids, trade contracts, leases or
statutory obligations (including workers’ compensation, unemployment insurance
or other social security legislation), (iii) zoning, entitlement, conservation
restriction and other land use and environmental regulations by Governmental
Authorities and (iv) defects, easements, rights of way, restrictions, covenants,
claims, subleases or similar items relating to

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

real property that do not, individually or in the aggregate, have a material
adverse effect on the present use or occupancy of the real property subject
thereto.

 

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

“Personal Property” means all machinery, equipment, furniture, furnishings,
rolling stock, tools, office supplies, vehicles, computer hardware and other
tangible personal property owned or leased by any Person and related to, used or
held for use in connection with the Media Business.

 

“Premises License Agreement” means the premises license agreement in the form of
Exhibit 2 to this Agreement.

 

“Purchase Price” means collectively the U.S. Purchase Price and the European
Purchase Price.

 

“Related Party,” with respect to any specified Person, means: (i) any Affiliate
of such specified Person, or any director, executive officer, general partner or
managing member of such Affiliate; (ii) any Person who serves or within the past
four years has served as a director, executive officer, partner, member or in a
similar capacity of such specified Person; (iii) any Immediate Family member of
a Person described in clause (ii); or (iv) any other Person who holds,
individually or together with any Affiliate of such other Person and any
member(s) of such Person’s Immediate Family, more than 5% of the outstanding
voting equity or ownership interests of such specified Person.

 

“Representatives” means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, bankers and other representatives of
such Person.

 

“Seller Taxes” means all Taxes (i) arising from or with respect to the
Transferred Assets or the operation of the Media Business that are incurred in
or attributable to any period, or any portion of any period, ending on or prior
to the Closing Date (including any Taxes that are the liability of Sellers
pursuant to Section 7.4); (ii) of the Sellers for any period that is not related
to the Transferred Assets or the Media Business, and for Taxes of the Sellers
for any period that could become a liability of, or be assessed or collected
against, the Buyers, or that could become an Encumbrance on the Transferred
Assets; and (iii) of the Sellers that arise as a result of the transactions
contemplated by this Agreement (including but not limited to any Transfer Taxes
that are assessed upon or with respect to the transfer of the Transferred Assets
and for which the Sellers are responsible under the terms of this Agreement).

 

“Small Business Solutions Agreements” means the asset purchase agreement,
license agreement, and transition services agreement, in each case dated
August 1, 2007 and in each made by and among MIVA Small Business
Solutions, Inc., a Delaware corporation, MIVA

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

and MSB Acquisition, Inc., a California corporation, together with all others
agreements and documents contemplated therein.

 

“Small Business Solutions License Agreement” means the license agreement, dated
August 1, 2007, by and among MIVA Small Business Solutions, Inc., a Delaware
corporation, MIVA and MSB Acquisition, Inc., a California corporation.

 

“Subsidiary” means, with respect to any Person, any other Person of which at
least 50% of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by such first Person.

 

“Tangible Personal Property” means all machinery, equipment, furniture,
furnishings, parts, spare parts, vehicles and other tangible personal property
owned by any of the Sellers and/or their Affiliates and used or held for use in
the Media Business.

 

“Tax Return” means any return, declaration, report, statement, information
statement and other document required to be filed with respect to Taxes.

 

“Taxes” means:  (i) all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, registration, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, assessments, levies,
duties, contributions or charges of any kind whatsoever whether of the United
States, the United Kingdom, the European Union, or elsewhere, together with any
interest and any penalties, additions to tax or additional amounts with respect
thereto; (ii) any liability for payment of amounts described in clause
(i) whether as a result of transferee liability, of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law; and (iii) any liability for the payment of amounts
described in clauses (i) or (ii) as a result of any tax sharing, tax indemnity
or tax allocation agreement or any other express or implied agreement to
indemnify any other Person.

 

“Transferred Assets” means collectively the U.S. Media Assets and the European
Media Assets.

 

“Transfer Tax” means any tax imposed on the transferor or transferee of property
by any taxing jurisdiction by reason of the transfer, or any tax that becomes a
lien on the property transferred by reason of the transfer, including without
limitation any stamp duty, sales, use, excise, documentary, valued added, real
estate transfer taxes or taxes of a similar nature, including any interest,
penalties or additions to tax that become payable with respect to such tax.
“Transfer Tax” shall not include any taxes imposed on a seller or transferor of
property that is measured by reference to the net income or gain of the seller
or transferor.

 

“Transition Services Agreement” means the transition services agreement in the
form of Exhibit 3 to this Agreement.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

“U.S. Closing Working Capital” shall mean the net book value of the consolidated
U.S. Included Assets less the consolidated U.S. Included Liabilities, as shown
on the U.S. Closing Net Working Capital Statement.

 

“U.S. Included Assets” means, solely with respect to the U.S. Media Assets, the
current assets included in the U.S. Media Assets, including accounts receivable
and prepaid expenses but excluding Excluded Assets and deferred tax assets and
receivables from any of the Sellers’ Affiliates, directors, employees or
officers and any of their Affiliates, determined in accordance with GAAP applied
on a basis consistent with the preparation of the Financial Statements, in each
case calculated as of the close of business on the Closing Date and determined
in accordance with GAAP applied on a basis consistent with the preparation of
the Financial Statements and in accordance with Schedule 2.7(a).

 

“U.S. Included Liabilities” means, solely with respect to the U.S. Media Assets,
the current liabilities included in the U.S. Assumed Liabilities, including
accrued compensation and accrued expenses (including customer deposits or
deferred revenue), but excluding payables to any of the Sellers’ Affiliates that
are extinguished at Closing and Excluded Liabilities, in each case calculated as
of the close of business on the Closing Date and determined in accordance with
GAAP applied on a basis consistent with the preparation of the Interim Financial
Statements and in accordance with Schedule 2.7(a).

 

“U.S. Media Assets” means all of the Sellers’ and/or their Affiliate’s right,
title and interest, direct or indirect, in and to all of the assets, properties
and rights of every nature, kind and description (wherever located), whether
tangible or intangible, used or held for use in the U.S. Media Business (other
than the Excluded Assets), as they exist at the time of the Closing, including,
without limitation, the assets, properties and rights set forth on Schedule
1.1(d) of the Disclosure Schedules.

 

“U.S. Targeted Working Capital” means [***].

 

“U.S. Working Capital Adjustment” means an amount equal to the U.S. Targeted
Working Capital less the U.S. Closing Working Capital as finally determined
pursuant to Section 2.7.

 

“VAT” means the tax imposed by VAT Directive 2006/112/EC of the European
Communities and any national legislation implementing that directive together
with legislation supplemental thereto or any similar sales or turnover tax
whether of the European Union or elsewhere.

 

“Welfare Plan” means any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any short-term disability program classified as a
“payroll practice,” any group health plan within the meaning of Section 105 of
the Code, any cafeteria plan within the meaning of Section 125 of the Code, any
dependent care assistance program within the meaning of Section 129 of the Code,
any adoption assistance plan within the meaning of Section 137 of the Code, any
tuition assistance plan within the meaning of Section 127 of the Code, and any
qualified transportation plan within the meaning of Section 132 of the Code.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

Section 1.2                              Table of Definitions.  The following
terms have the meanings set forth in the Sections referenced below:

 

Definition

 

Location

 

 

 

AAA

 

10.9(a)

Acquisition Subs

 

Preamble

Adknowledge

 

Preamble

Agreement

 

Preamble

B&B

 

Preamble

Business Patents

 

3.13(a)

Business Registered Copyrights

 

3.13(a)

Business Registered IP

 

3.13(a)

Business Registered Marks

 

3.13(a)

Buyer

 

Preamble

Buyers

 

Preamble

Cap

 

8.6(a)(i)

Closing

 

2.6(a)

Closing Date

 

2.6(a)

Closing Net Working Capital Statements

 

2.7(a)

Confidential Information

 

5.3(a)

[***]

 

7.1(a)

Disclosing Parties

 

10.9(c)

Disclosure Schedules

 

Article III

European Acquisition Sub

 

Preamble

European Assumed Liabilities

 

2.3(b)

European Balance Sheet

 

3.5(a)

European Carveout Procedures

 

3.5(a)

European Closing Net Working Capital Statement

 

2.7(a)

European Media Business

 

Recitals

European Purchase Price

 

2.5(b)

Excluded Assets

 

2.2

Excluded Liabilities

 

2.4

Financial Statements

 

3.5(a)

HSR Act

 

3.3(b)

Indemnified Party

 

8.5(a)

Indemnifying Party

 

8.5(a)

Independent Accounting Firm

 

2.7(c)

Interim Financial Statements

 

3.5(a)

Losses

 

8.2

Material Contracts

 

3.15(a)

Media Business

 

Recitals

MIVA

 

Preamble

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

MIVA (UK)

 

Preamble

New York Convention

 

10.9(b)

Notice of Disagreement

 

2.7(b)

Order

 

6.4

Permits

 

3.7(b)

Post-Closing Tax Period

 

8.4

Pre-Closing Tax Period

 

8.4

Price Allocation

 

6.1

Proposed Expert

 

10.9(c)

[***]

 

2.3(b)

Restricted Contract

 

5.4(a)

Restricted Period

 

5.10(a)

Seller Solvency Certificate

 

2.6(b)(ii)(D)

Seller(s)

 

Preamble

Third Party Claim

 

8.5(a)

Transferring Employees

 

5.8(a)

TUPE

 

5.8(d)

U.S. Assumed Liabilities

 

2.3(a)

U.S. Balance Sheet

 

3.5(a)

U.S. Carveout Procedures

 

3.5(a)

U.S. Closing Net Working Capital Statement

 

2.7(a)

U.S. Media Business

 

Recitals

U.S. Purchase Price

 

2.5(a)

US Acquisition Sub

 

Preamble

 


ARTICLE II
PURCHASE AND SALE


 

Section 2.1                              Purchase and Sale of Assets.  Upon the
terms and subject to the conditions of this Agreement, at the Closing, the
Sellers shall, or cause its Subsidiaries to, sell, assign, transfer, convey and
deliver to (a) the U.S. Acquisition Sub all of the Sellers’ and/or their
Affiliate’s right, title and interest as of the Closing Date in and to the U.S.
Media Assets, and the U.S. Acquisition Sub shall purchase, acquire, accept and
pay for the U.S. Media Assets and assume the U.S. Assumed Liabilities and
(b) the European Acquisition Sub all of the Sellers’ and/or their Affiliate’s
right, title and interest as of the Closing Date in and to the European Media
Assets, and the European Acquisition Sub shall purchase, acquire, accept and pay
for the European Media Assets and assume the European Assumed Liabilities.

 

Section 2.2                              Excluded Assets.  Notwithstanding
anything contained in Section 2.1 to the contrary, the Sellers are not selling,
and the Acquisition Subs are not purchasing, any assets listed on Schedule 2.2
of the Disclosure Schedules, all of which shall be retained by the Sellers
(collectively, the “Excluded Assets”).

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

Section 2.3                              Assumed Liabilities.

 


(A)                                  IN CONNECTION WITH THE PURCHASE AND SALE OF
THE U.S. MEDIA ASSETS PURSUANT TO THIS AGREEMENT, AT THE CLOSING, THE U.S.
ACQUISITION SUB SHALL ASSUME AND PAY, DISCHARGE, PERFORM OR OTHERWISE SATISFY
THE LIABILITIES AND OBLIGATIONS OF THE SELLERS RELATED TO THE U.S. MEDIA
BUSINESS AND SET FORTH ON SCHEDULE 2.3(A) OF THE DISCLOSURE SCHEDULES (THE “U.S.
ASSUMED LIABILITIES”).


 


(B)                                 IN CONNECTION WITH THE PURCHASE AND SALE OF
THE EUROPEAN MEDIA ASSETS PURSUANT TO THIS AGREEMENT, AT THE CLOSING, THE
EUROPEAN ACQUISITION SUB SHALL ASSUME AND PAY, DISCHARGE, PERFORM OR OTHERWISE
SATISFY THE LIABILITIES AND OBLIGATIONS OF THE SELLERS RELATED TO THE EUROPEAN
MEDIA BUSINESS AND SET FORTH ON SCHEDULE 2.3(B) OF THE DISCLOSURE SCHEDULES (THE
“EUROPEAN ASSUMED LIABILITIES”)


 

Section 2.4                              Excluded Liabilities. Notwithstanding
the provisions of Section 2.3 or any other provision of this Agreement, any
Disclosure Schedule hereto or any Ancillary Agreement to the contrary, except
for the Assumed Liabilities, neither of the Acquisition Subs shall assume, and
neither shall have any Liability for, any Liabilities of any Seller (including
without limitation those relating to the Media Business and any Seller Taxes) of
any kind, character or nature whatsoever (the “Excluded Liabilities”).  [***].

 

Section 2.5                              Consideration.

 


(A)                                  IN FULL CONSIDERATION FOR THE SALE,
ASSIGNMENT, TRANSFER, CONVEYANCE AND DELIVERY OF THE U.S. MEDIA ASSETS TO THE
U.S. ACQUISITION SUB, AT THE CLOSING, THE U.S. ACQUISITION SUB SHALL (A) PAY, OR
CAUSE TO BE PAID, TO THE SELLERS, AN AMOUNT EQUAL TO $6,966,600 (THE “U.S.
PURCHASE PRICE”) IN IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES DOLLARS AND
(B) ASSUME THE U.S. ASSUMED LIABILITIES.  THE U.S. PURCHASE PRICE SHALL BE
SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2.7.


 


(B)                                 IN FULL CONSIDERATION FOR THE SALE,
ASSIGNMENT, TRANSFER, CONVEYANCE AND DELIVERY OF THE EUROPEAN MEDIA ASSETS TO
THE EUROPEAN ACQUISITION SUB, AT THE CLOSING, THE EUROPEAN ACQUISITION SUB SHALL
(A) PAY, OR CAUSE TO BE PAID, TO THE SELLERS, AN AMOUNT EQUAL TO $4,644,400 (THE
“EUROPEAN PURCHASE PRICE”) IN IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES
DOLLARS AND (B) ASSUME THE EUROPEAN ASSUMED LIABILITIES.  THE EUROPEAN PURCHASE
PRICE SHALL BE SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2.7.


 


SECTION 2.6                              CLOSING.


 


(A)                                  THE SALE AND PURCHASE OF THE TRANSFERRED
ASSETS SHALL TAKE PLACE SIMULTANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT AT A
CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF GIBSON, DUNN & CRUTCHER
LLP, 200 PARK AVENUE, NEW YORK, NY 10166. THE DAY ON WHICH THE CLOSING TAKES
PLACE IS REFERRED TO AS THE “CLOSING DATE.”

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 


(B)                                 CLOSING DELIVERIES.


 

(I)                                     AT THE CLOSING, THE BUYERS SHALL
DELIVER:

 

(A)                              TO MIVA, BOTH FOR ITSELF AND AS TRUSTEE FOR THE
OTHER SELLERS, BY WIRE TRANSFER FROM THE U.S. ACQUISITION SUB TO A BANK ACCOUNT
DESIGNATED IN WRITING BY THE SELLERS TO THE BUYERS, AN AMOUNT EQUAL TO THE
PURCHASE PRICE IN IMMEDIATELY AVAILABLE FUNDS IN UNITED STATES DOLLARS;

 

(B)                                TO THE SELLERS, A DULY EXECUTED COUNTERPART
OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT;

 

(C)                                TO THE SELLERS, A DULY EXECUTED COUNTERPART
OF THE BILL OF SALE;

 

(D)                               TO THE SELLERS, A DULY EXECUTED COUNTERPART OF
THE PEROT MANAGEMENT AGREEMENT;

 

(E)                                 TO THE SELLERS, A DULY EXECUTED COUNTERPART
OF THE LANE’S GIFTS FULFILLMENT AGREEMENT;

 

(F)                                 TO THE SELLERS, A DULY EXECUTED COUNTERPART
OF THE TRANSITION SERVICES AGREEMENT; AND

 

(G)                                TO THE SELLERS, A DULY EXECUTED COUNTERPART
OF THE PREMISES LICENSE AGREEMENT.

 

(II)                                  AT THE CLOSING, THE SELLERS SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE BUYERS:

 

(A)                              A DULY EXECUTED COUNTERPART OF THE BILL OF
SALE;

 

(B)                                A DULY EXECUTED COUNTERPART OF THE ASSIGNMENT
AND ASSUMPTION AGREEMENT;

 

(C)                                ALL BOOKS AND RECORDS;

 

(D)                               A SOLVENCY CERTIFICATE SIGNED BY THE CHIEF
FINANCIAL OFFICER OF MIVA (THE “SELLER SOLVENCY CERTIFICATE”);

 

(E)                                 THE INTELLECTUAL PROPERTY ASSIGNMENT DULY
EXECUTED BY THE SELLERS;

 

(F)                                 A DULY EXECUTED COUNTERPART OF THE PEROT
MANAGEMENT AGREEMENT;

 

(G)                                A DULY EXECUTED COUNTERPART OF THE LANE’S
GIFTS FULFILLMENT AGREEMENT;

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

(H)          A DULY EXECUTED COUNTERPART OF THE TRANSITION SERVICES AGREEMENT;
AND

 

(I)            A DULY EXECUTED COUNTERPART OF THE PREMISES LICENSE AGREEMENT.

 

(J)            SUCH OTHER BILLS OF SALE, ASSIGNMENTS AND OTHER INSTRUMENTS OF
ASSIGNMENT, TRANSFER OR CONVEYANCE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE BUYERS, AS THE BUYERS MAY REASONABLY REQUEST OR AS MAY BE
OTHERWISE NECESSARY OR DESIRABLE TO EVIDENCE AND EFFECT THE SALE, ASSIGNMENT,
TRANSFER, CONVEYANCE AND DELIVERY OF THE TRANSFERRED ASSETS TO THE ACQUISITION
SUB AND TO PUT THE BUYERS IN ACTUAL POSSESSION OR CONTROL OF THE TRANSFERRED
ASSETS, DULY EXECUTED BY THE SELLERS; AND

 

(K)          AN AFFIDAVIT OF NON-FOREIGN STATUS THAT COMPLIES WITH SECTION 1445
OF THE CODE FOR EACH OF MIVA AND B&B.

 

Section 2.7          Post-Closing Adjustment of Purchase Price.

 


(A)           WITHIN 90 DAYS AFTER THE CLOSING DATE, (I) THE U.S. ACQUISITION
SUB SHALL DELIVER TO THE SELLERS A CONSOLIDATED NET WORKING CAPITAL STATEMENT
(THE “U.S. CLOSING NET WORKING CAPITAL STATEMENT”) OF THE U.S. MEDIA BUSINESS,
CONSISTING OF THE U.S. INCLUDED ASSETS AND THE U.S. INCLUDED LIABILITIES, AND
(II) THE EUROPEAN ACQUISITION SUB SHALL DELIVER TO THE SELLERS A CONSOLIDATED
NET WORKING CAPITAL STATEMENT (THE “EUROPEAN CLOSING NET WORKING CAPITAL
STATEMENT”) OF THE EUROPEAN MEDIA BUSINESS, CONSISTING OF THE EUROPEAN INCLUDED
ASSETS AND THE EUROPEAN INCLUDED LIABILITIES, IN EACH CASE, INCLUDING ALL NOTES
THERETO, DATED AS OF THE CLOSING DATE (COLLECTIVELY, THE “CLOSING NET WORKING
CAPITAL STATEMENTS”).  EACH AFOREMENTIONED CLOSING NET WORKING CAPITAL STATEMENT
SHALL BE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH THE
PREPARATION OF THE BALANCE SHEETS, AND THE RESPECTIVE EUROPEAN TARGETED WORKING
CAPITAL AND U.S. TARGETED WORKING CAPITAL CALCULATIONS AS SET FORTH BY WAY OF
EXAMPLE ON SCHEDULE 2.7(A) (OTHER THAN THE INCLUSION OF ANY NORMAL AND RECURRING
YEAR-END ADJUSTMENTS THAT WOULD BE REQUIRED UNDER GAAP AND THE ABSENCE OF NOTES
THERETO); PROVIDED THAT NO PURCHASE ACCOUNTING ADJUSTMENTS IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE MADE; PROVIDED FURTHER,
THAT IN THE EVENT OF A CONFLICT BETWEEN THE APPLICABLE GAAP AND CONSISTENT
APPLICATION THEREOF, THE APPLICABLE GAAP SHALL PREVAIL.  THE SELLERS SHALL CAUSE
THEIR EMPLOYEES AND THE EMPLOYEES OF THEIR RESPECTIVE SUBSIDIARIES TO ASSIST THE
BUYERS AND THEIR AUDITORS IN THE PREPARATION OF THE CLOSING STATEMENTS AND SHALL
PROVIDE THE BUYERS AND THEIR REPRESENTATIVES REASONABLE ACCESS, DURING NORMAL
BUSINESS HOURS AND UPON REASONABLE PRIOR NOTICE, TO THE PERSONNEL, PROPERTIES,
BOOKS AND RECORDS OF THE SELLERS AND THEIR SUBSIDIARIES FOR SUCH PURPOSE.


 


(B)           DURING THE 20 BUSINESS DAY PERIOD FOLLOWING THE SELLERS’ RECEIPT
OF THE CLOSING STATEMENTS, THE BUYERS SHALL PROVIDE THE SELLERS AND THEIR
REPRESENTATIVES WITH ACCESS TO THE WORKING PAPERS OF THE BUYERS RELATING TO THE
CLOSING STATEMENTS, AND THE BUYERS SHALL COOPERATE WITH THE SELLERS AND THEIR
REPRESENTATIVES TO PROVIDE THEM WITH ANY OTHER INFORMATION USED IN PREPARING THE
CLOSING STATEMENTS REASONABLY REQUESTED BY THE SELLERS AND THEIR
REPRESENTATIVES.  EACH CLOSING STATEMENT SHALL BECOME FINAL AND BINDING ON THE
20TH BUSINESS

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 


DAY FOLLOWING DELIVERY THEREOF, UNLESS PRIOR TO THE END OF SUCH PERIOD, THE
SELLERS DELIVER TO THE BUYERS WRITTEN NOTICE OF THEIR DISAGREEMENT (A “NOTICE OF
DISAGREEMENT”) SPECIFYING THE NATURE AND AMOUNT OF ANY DISPUTED ITEM.  THE
SELLERS SHALL BE DEEMED TO HAVE AGREED WITH ALL ITEMS AND AMOUNTS IN A CLOSING
STATEMENT NOT SPECIFICALLY REFERENCED IN A NOTICE OF DISAGREEMENT, AND SUCH
ITEMS AND AMOUNTS SHALL NOT BE SUBJECT TO REVIEW IN ACCORDANCE WITH THIS
SECTION 2.7(B).


 


(C)           DURING THE TEN BUSINESS DAY PERIOD FOLLOWING DELIVERY OF A NOTICE
OF DISAGREEMENT BY THE SELLERS TO THE BUYERS, THE PARTIES IN GOOD FAITH SHALL
SEEK TO RESOLVE IN WRITING ANY DIFFERENCES THAT THEY MAY HAVE WITH RESPECT TO
THE MATTERS SPECIFIED THEREIN.  DURING SUCH TEN BUSINESS DAY PERIOD, THE SELLERS
SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO PROVIDE THE BUYERS AND THEIR
REPRESENTATIVES WITH ACCESS TO THE WORKING PAPERS OF THE SELLERS AND THEIR
ACCOUNTANTS RELATING TO SUCH NOTICE OF DISAGREEMENT, AND THE SELLERS AND ITS
SUBSIDIARIES AND THEIR ACCOUNTANTS SHALL COOPERATE WITH THE BUYERS AND THEIR
REPRESENTATIVES TO PROVIDE THEM WITH ANY OTHER INFORMATION USED IN PREPARATION
OF SUCH NOTICE OF DISAGREEMENT REASONABLY REQUESTED BY THE BUYERS OR THEIR
REPRESENTATIVES.  ANY DISPUTED ITEMS RESOLVED IN WRITING BETWEEN THE SELLERS AND
THE BUYERS WITHIN SUCH TEN BUSINESS DAY PERIOD SHALL BE FINAL AND BINDING WITH
RESPECT TO SUCH ITEMS, AND IF THE SELLERS AND THE BUYERS AGREE IN WRITING ON THE
RESOLUTION OF EACH DISPUTED ITEM SPECIFIED BY THE SELLERS IN THE NOTICE OF
DISAGREEMENT AND THE AMOUNT OF THE CLOSING STATEMENT, THE AMOUNT SO DETERMINED
SHALL BE FINAL AND BINDING ON THE PARTIES FOR ALL PURPOSES HEREUNDER.  IF THE
SELLERS AND THE BUYERS HAVE NOT RESOLVED ALL SUCH DIFFERENCES BY THE END OF SUCH
TEN BUSINESS DAY PERIOD, THE SELLERS AND THE BUYERS SHALL SUBMIT, IN WRITING, TO
AN INDEPENDENT PUBLIC ACCOUNTING FIRM (THE “INDEPENDENT ACCOUNTING FIRM”), THEIR
BRIEFS DETAILING THEIR VIEWS AS TO THE CORRECT NATURE AND AMOUNT OF EACH ITEM
REMAINING IN DISPUTE AND THE AMOUNTS OF THE CLOSING WORKING CAPITAL.  SELLERS
AND BUYERS WILL ALSO FURNISH TO THE INDEPENDENT ACCOUNTING FIRM SUCH OTHER WORK
PAPERS, DOCUMENTATION AND INFORMATION DIRECTLY RELATING TO THE DISPUTED ITEMS AS
THE INDEPENDENT ACCOUNTING FIRM MAY REASONABLY REQUEST.  THE INDEPENDENT
ACCOUNTING FIRM SHALL MAKE A WRITTEN DETERMINATION AS TO EACH SUCH DISPUTED ITEM
AND THE AMOUNTS OF THE CLOSING WORKING CAPITAL, WHICH DETERMINATION SHALL BE
FINAL AND BINDING ON THE PARTIES FOR ALL PURPOSES HEREUNDER.  THE INDEPENDENT
ACCOUNTING FIRM SHALL BE AUTHORIZED TO RESOLVE ONLY THOSE ITEMS REMAINING IN
DISPUTE BETWEEN THE PARTIES IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 2.7 WITHIN THE RANGE OF THE DIFFERENCE BETWEEN THE BUYERS’ POSITION, ON
THE ONE HAND, WITH RESPECT THERETO AND THE SELLERS’ POSITION, ON THE OTHER HAND,
WITH RESPECT THERETO.  THE DETERMINATION OF THE INDEPENDENT ACCOUNTING FIRM
SHALL BE ACCOMPANIED BY A CERTIFICATE OF THE INDEPENDENT ACCOUNTING FIRM THAT IT
REACHED SUCH DETERMINATION IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 2.7.  FOR PURPOSES OF THIS SECTION 2.7, THE INDEPENDENT ACCOUNTING FIRM
SHALL BE GRANT THORNTON LLP OR, IF SUCH FIRM IS UNABLE OR UNWILLING TO ACT, SUCH
OTHER INDEPENDENT PUBLIC ACCOUNTING FIRM AS SHALL BE AGREED IN WRITING BY THE
SELLERS AND THE BUYERS.  THE SELLERS AND THE BUYERS SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE INDEPENDENT ACCOUNTING FIRM TO RENDER A WRITTEN
DECISION RESOLVING THE MATTERS SUBMITTED TO IT WITHIN 20 BUSINESS DAYS FOLLOWING
THE SUBMISSION THEREOF.  THE FEES AND EXPENSES OF THE INDEPENDENT ACCOUNTING
FIRM SHALL BE BORNE BY THE PARTIES IN INVERSE PROPORTION AS THEY MAY PREVAIL ON
THE MATTERS RESOLVED BY THE INDEPENDENT ACCOUNTING FIRM, WHICH PROPORTIONATE
ALLOCATION SHALL BE CALCULATED ON AN AGGREGATE BASIS BASED ON THE RELATIVE
DOLLAR VALUES OF THE AMOUNTS IN DISPUTE AND SHALL BE DETERMINED BY THE
INDEPENDENT

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

14

--------------------------------------------------------------------------------



 


ACCOUNTING FIRM AT THE TIME THE DETERMINATION OF SUCH FIRM IS RENDERED ON THE
MERITS OF THE MATTERS SUBMITTED.  EXCEPT AS AFORESAID, ALL FEES AND EXPENSES
INCURRED BY A PARTY IN CONNECTION WITH ANY DISPUTE RESOLUTION PURSUANT TO THIS
SECTION 2.7, INCLUDING WITHOUT LIMITATION THE FEES AND DISBURSEMENTS OF THE
AUDITORS AND OTHER REPRESENTATIVES OF EACH PARTY INCURRED IN CONNECTION WITH
THEIR PREPARATION OR REVIEW OF A CLOSING NET WORKING CAPITAL STATEMENT,
PREPARATION OR REVIEW OF ANY NOTICE OF DISAGREEMENT AND PRESENTATION OF ISSUES
TO THE INDEPENDENT ACCOUNTING FIRM, SHALL BE BORNE BY SUCH PARTY.


 


(D)           UPON FINAL DETERMINATION OF THE AMOUNTS ON THE CLOSING STATEMENTS
AS PROVIDED IN SECTION 2.7(C) ABOVE, (1) IF THE U.S. WORKING CAPITAL ADJUSTMENT
OR THE EUROPEAN WORKING CAPITAL ADJUSTMENT IS POSITIVE, THE SELLERS SHALL
PROMPTLY, BUT NO LATER THAN FIVE BUSINESS DAYS AFTER SUCH FINAL DETERMINATION,
PAY TO THE BUYERS (OR IF REQUESTED BY THE BUYERS, TO A SPECIFIED PERSON) THE
RELEVANT WORKING CAPITAL ADJUSTMENT IN UNITED STATES DOLLARS IN IMMEDIATELY
AVAILABLE FUNDS BY WIRE TRANSFER TO AN ACCOUNT DESIGNATED IN WRITING BY THE
BUYERS TO THE SELLERS AND (2) IF THE U.S. WORKING CAPITAL ADJUSTMENT OR THE
EUROPEAN WORKING CAPITAL ADJUSTMENT IS NEGATIVE, THE BUYERS SHALL PROMPTLY, BUT
NO LATER THAN FIVE BUSINESS DAYS AFTER SUCH FINAL DETERMINATION, PAY TO THE
SELLERS THE ABSOLUTE VALUE OF THE RELEVANT WORKING CAPITAL ADJUSTMENT.  ANY
AMOUNTS TO BE PAID PURSUANT TO SECTION 7.2 OR THIS SECTION 2.7 NOT PAID WITHIN
THE FIVE BUSINESS DAY PERIOD FOLLOWING SUCH FINAL DETERMINATION SHALL BEAR
INTEREST FROM THE CLOSING DATE TO THE DATE OF SUCH PAYMENT AT A RATE EQUAL TO
SIX PERCENT (6%).  FOR PURPOSES HEREOF, EACH OF THE U.S. WORKING CAPITAL
ADJUSTMENT AND THE EUROPEAN WORKING CAPITAL ADJUSTMENT SHALL BE CONSIDERED
SEPARATELY AND NEITHER SHALL BE NETTED AGAINST THE OTHER.  IF THE EUROPEAN
WORKING CAPITAL ADJUSTMENT IS NEGATIVE, THE AMOUNT OF SUCH ADJUSTMENT SHALL BE
PAID BY DISBURSING TO MIVA OR ITS NOMINEE THE AMOUNT OF SUCH ADJUSTMENT FROM THE
EUROPEAN ACQUISITION SUB.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER


 

Except as set forth in the Disclosure Schedules attached hereto (collectively,
the “Disclosure Schedules”), the Sellers hereby represent and warrant, jointly
and severally, to the Buyers as follows:

 

Section 3.1          Organization and Qualification.  Each Seller is a
corporation or other limited liability company duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of organization
or formation and has all necessary corporate power and authority to own, lease
and operate the Transferred Assets owned by it and to carry on the Media
Business as it is now being conducted.  Except as set forth on Schedule 3.1 of
the Disclosure Schedules, each Seller is duly qualified or licensed as a foreign
corporation or other legal entity to do business, and is in good standing, in
each jurisdiction where the ownership or operation of the Transferred Assets or
the conduct or operation of the Media Business makes such qualification or
licensing necessary, except, in each case, for any such failures that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on such Seller or the Media Business.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

Section 3.2          Authority.  Each Seller has full corporate power and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is a party, to perform its respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance by each Seller of this
Agreement and each of the Ancillary Agreements to which it is a party and the
consummation by each Seller of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary corporate action, and the
Sellers represent and warrant that the consent of MIVA’s stockholders is not
required to consummate the transactions contemplated hereby.  This Agreement and
each of the Ancillary Agreements to which any Seller is a party have been duly
executed and delivered by such Seller.  This Agreement and each of the Ancillary
Agreements to which any Seller is a party constitute the legal, valid and
binding obligations of such Seller, enforceable against such Seller in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

 

Section 3.3          No Conflict; Required Filings and Consents.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 3.3(A) OF THE DISCLOSURE
SCHEDULES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE SELLERS OF THIS
AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS TO WHICH ANY SELLER IS A PARTY,
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, DO NOT
AND WILL NOT:


 

(I)            CONFLICT WITH OR VIOLATE THE CERTIFICATE OF INCORPORATION OR
BYLAWS OR SIMILAR CHARTER OR ORGANIZATIONAL DOCUMENT OF ANY SELLER;

 

(II)           CONFLICT WITH OR VIOLATE ANY LAW APPLICABLE TO ANY SELLER, THE
MEDIA BUSINESS OR ANY OF THE TRANSFERRED ASSETS OR BY WHICH ANY SELLER, THE
MEDIA BUSINESS OR ANY OF THE TRANSFERRED ASSETS MAY BE BOUND OR AFFECTED; OR

 

(III)          CONFLICT WITH, RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT (OR
AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME A DEFAULT)
UNDER, REQUIRE ANY CONSENT OF ANY PERSON PURSUANT TO, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, ACCELERATION OR CANCELLATION OF, ANY MATERIAL CONTRACT;

 

except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or that
arise as a result of any facts or circumstances relating to the Buyers or any of
their Affiliates.

 


(B)           NO SELLER IS REQUIRED TO FILE, SEEK OR OBTAIN ANY NOTICE,
AUTHORIZATION, APPROVAL, ORDER, PERMIT OR CONSENT OF OR WITH ANY GOVERNMENTAL
AUTHORITY IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
SELLER OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENTS TO WHICH ANY SELLER IS A
PARTY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR
IN ORDER TO PREVENT THE TERMINATION OF ANY RIGHT, PRIVILEGE, LICENSE OR
QUALIFICATION OF THE MEDIA BUSINESS, EXCEPT FOR (I) ANY FILINGS REQUIRED TO BE
MADE

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

16

--------------------------------------------------------------------------------


 


UNDER THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE
“HSR ACT”), (II) WHERE FAILURE TO OBTAIN SUCH CONSENT, APPROVAL, AUTHORIZATION
OR ACTION, OR TO MAKE SUCH FILING OR NOTIFICATION, WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
(III) AS MAY BE NECESSARY AS A RESULT OF ANY FACTS OR CIRCUMSTANCES RELATING TO
THE BUYERS OR ANY OF THEIR AFFILIATES.


 

Section 3.4          Transferred Assets.

 


(A)           THE SALE OF THE TRANSFERRED ASSETS BY SELLERS TO BUYER(S) PURSUANT
TO THIS AGREEMENT WILL EFFECTIVELY CONVEY TO BUYER(S) THE ENTIRE MEDIA BUSINESS
AND ALL OF THE TANGIBLE AND INTANGIBLE PROPERTY USED BY SELLERS OR ANY OF THEIR
RESPECTIVE AFFILIATES (WHETHER OWNED, LEASED OR HELD UNDER LICENSE BY SELLERS,
BY ANY OF SELLERS AFFILIATES OR BY OTHERS) IN CONNECTION WITH THE CONDUCT OF THE
MEDIA BUSINESS AS HERETOFORE CONDUCTED BY THE SELLERS (EXCEPT FOR THE EXCLUDED
ASSETS AND THOSE ASSETS TO BE PROVIDED PURSUANT TO THE TERMS OF THE ANCILLARY
AGREEMENTS) INCLUDING, WITHOUT LIMITATION, ALL TANGIBLE ASSETS AND PROPERTIES OF
THE SELLERS REFLECTED IN THE BALANCE SHEET AND ASSETS AND PROPERTIES ACQUIRED
SINCE THE DATE OF THE BALANCE SHEET, OTHER THAN EXCLUDED ASSETS AND ASSETS AND
PROPERTIES DISPOSED OF SINCE THE DATE OF THE BALANCE SHEET. EXCEPT AS DISCLOSED
IN SCHEDULE 3.4 OF THE DISCLOSURE SCHEDULES, THERE ARE NO SHARED FACILITIES USED
IN CONNECTION WITH THE MEDIA BUSINESS.  NONE OF THE TRANSFERRED ASSETS ARE OWNED
OR HELD BY ANY PERSON OTHER THAN MIVA, B&B OR MIVA (UK).


 


(B)           THE SELLERS HAVE GOOD AND VALID TITLE TO OR A VALID LEASEHOLD
INTEREST IN ALL OF THE TRANSFERRED ASSETS, FREE AND CLEAR OF ANY ENCUMBRANCE,
OTHER THAN PERMITTED ENCUMBRANCES.  THE DELIVERY TO THE BUYERS OF THE BILL OF
SALE AND OTHER INSTRUMENTS OF ASSIGNMENT, CONVEYANCE AND TRANSFER PURSUANT TO
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS WILL TRANSFER TO THE BUYERS GOOD AND
VALID TITLE TO OR A VALID LEASEHOLD INTEREST IN ALL OF THE TRANSFERRED ASSETS,
FREE AND CLEAR OF ANY ENCUMBRANCE OTHER THAN PERMITTED ENCUMBRANCES.  EXCEPT FOR
THE EXCLUDED ASSETS AND ASSETS TO BE MADE AVAILABLE TO BUYER(S) UNDER THE
ANCILLARY AGREEMENTS, THE TRANSFERRED ASSETS CONSTITUTE ALL OF THE ASSETS,
PROPERTIES AND RIGHTS NECESSARY AND SUFFICIENT FOR THE CONDUCT AND OPERATION OF
THE MEDIA BUSINESS.


 

Section 3.5          Financial Statements; No Undisclosed Liabilities.

 


(A)           TRUE AND COMPLETE COPIES OF (I) THE CONSOLIDATED AUDITED BALANCE
SHEET OF MIVA AS AT DECEMBER 31, 2007, AND THE RELATED CONSOLIDATED STATEMENTS
OF RESULTS OF OPERATIONS AND CASH FLOWS OF MIVA TOGETHER WITH ALL RELATED NOTES
AND SCHEDULES THERETO, (II) THE CONSOLIDATED UNAUDITED BALANCE SHEET OF MIVA AS
AT MARCH 31, 2008, JUNE 30, 2008 AND SEPTEMBER 30, 2008, AND THE RELATED
CONSOLIDATED STATEMENTS OF RESULTS OF OPERATIONS AND CASH FLOWS OF MIVA TOGETHER
WITH ALL RELATED NOTES AND SCHEDULES THERETO, (III) THE UNAUDITED BALANCE SHEET
OF THE U.S. MEDIA BUSINESS AS AT DECEMBER 31, 2008, AND THE RELATED STATEMENTS
OF RESULTS OF OPERATIONS OF THE U.S. MEDIA BUSINESS TOGETHER WITH ALL RELATED
NOTES AND SCHEDULES THERETO (INCLUDING THE WORKSHEET REFLECTING THE ADJUSTMENTS
OR ELIMINATION ENTRIES USED IN THE PREPARATION OF THE U.S. BALANCE SHEET AND
RELATED FINANCIAL STATEMENTS (THE “U.S. CARVEOUT PROCEDURES”)), AND (IV) THE
UNAUDITED BALANCE SHEET OF THE EUROPEAN MEDIA BUSINESS AS AT DECEMBER 31, 2008,
AND THE RELATED STATEMENTS OF RESULTS OF OPERATIONS OF THE EUROPEAN MEDIA
BUSINESS TOGETHER WITH ALL RELATED NOTES AND SCHEDULES THERETO (INCLUDING THE
WORKSHEET

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

17

--------------------------------------------------------------------------------


 


REFLECTING THE ADJUSTMENTS OR ELIMINATION ENTRIES USED IN THE PREPARATION OF THE
EUROPEAN BALANCE SHEET AND RELATED FINANCIAL STATEMENTS (THE “EUROPEAN CARVEOUT
PROCEDURES”)) (COLLECTIVELY REFERRED TO AS THE “FINANCIAL STATEMENTS”) AND
(I) THE UNAUDITED BALANCE SHEET OF THE U.S. MEDIA BUSINESS AS AT JANUARY 31,
2009 (THE “U.S. BALANCE SHEET”), AND THE RELATED STATEMENTS OF RESULTS OF
OPERATIONS, TOGETHER WITH ALL RELATED NOTES AND SCHEDULES THERETO, AND (II) THE
UNAUDITED BALANCE SHEET OF THE EUROPEAN MEDIA BUSINESS AS AT JANUARY 31, 2009
(THE “EUROPEAN BALANCE SHEET”), AND THE RELATED STATEMENTS OF RESULTS OF
OPERATIONS, TOGETHER WITH ALL RELATED NOTES AND SCHEDULES THERETO (COLLECTIVELY
REFERRED TO AS THE “INTERIM FINANCIAL STATEMENTS”), ARE ATTACHED HERETO AS
SCHEDULE 3.5(A) OF THE DISCLOSURE SCHEDULES.  EACH OF THE FINANCIAL STATEMENTS
AND THE INTERIM FINANCIAL STATEMENTS (A) HAS BEEN PREPARED BASED ON THE BOOKS
AND RECORDS OF THE SELLER PERTAINING TO THE MEDIA BUSINESS (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO), (B) HAS BEEN PREPARED IN ACCORDANCE WITH GAAP
APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO) AND (C) FAIRLY PRESENTS, IN ALL MATERIAL
RESPECTS, THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND (IN THE
CASE OF (I) AND (II) ABOVE ONLY) CASH FLOWS OF THE MEDIA BUSINESS AS AT THE
RESPECTIVE DATES THEREOF AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN,
EXCEPT AS OTHERWISE NOTED THEREIN AND SUBJECT, IN THE CASE OF THE INTERIM
FINANCIAL STATEMENTS, TO NORMAL AND RECURRING YEAR-END ADJUSTMENTS AND THE
ABSENCE OF NOTES THAT WILL NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE MATERIAL. 
THE ADJUSTMENTS AND ELIMINATION ENTRIES INCLUDED IN THE U.S. CARVEOUT PROCEDURES
AND THE EUROPEAN CARVEOUT PROCEDURES, IN EACH CASE, WERE DETERMINED IN THE
REASONABLE, GOOD FAITH ESTIMATION OF MIVA’S MANAGEMENT TO BE MEANINGFULLY
NECESSARY FOR PURPOSES OF THE PREPARATION OF THE STANDALONE U.S. BALANCE SHEET
AND EUROPEAN BALANCE SHEET, AND THE FINANCIAL STATEMENTS OF THE RESULTS OF
OPERATIONS FOR THE US MEDIA BUSINESS AND THE EU MEDIA BUSINESS AT DECEMBER 31,
2008 ARE COMPLETE AND CONSISTENT WITH THE HISTORIC PRACTICES OF MIVA MANAGEMENT
FOR PURPOSES OF EVALUATING AND MEASURING THE RESULTS OF OPERATIONS AND FINANCIAL
POSITION OF THE MEDIA BUSINESS AND, EXCEPT AS SPECIFICALLY FOOTNOTED ON THE
STATEMENTS (WHICH FOOTNOTES RELATE TO THE U.S. CARVEOUT PROCEDURES AND EUROPEAN
CARVEOUT PROCEDURES), DO NOT EXCLUDE OPERATING EXPENSES THAT WERE INCURRED IN
RESPECT OF THE OPERATION OF THE MEDIA BUSINESS FOR THE PERIOD COVERED BY SUCH
FINANCIAL STATEMENTS OF THE RESULTS OF OPERATIONS.


 


(B)           EXCEPT (A) AS SET FORTH ON SCHEDULE 3.5(B) OF THE DISCLOSURE
SCHEDULES AND (B) AS AND TO THE EXTENT ADEQUATELY ACCRUED OR RESERVED AGAINST IN
THE REVIEWED BALANCE SHEET OF THE MEDIA BUSINESS AS AT THE DATE OF THE BALANCE
SHEET, THERE ARE NO DEBTS, LIABILITIES OR OBLIGATIONS, WHETHER ACCRUED OR FIXED,
ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED OR DETERMINED OR DETERMINABLE, OF
THE MEDIA BUSINESS OF A NATURE REQUIRED TO BE REFLECTED ON A BALANCE SHEET
PREPARED IN ACCORDANCE WITH GAAP, OTHER THAN ANY SUCH DEBTS, LIABILITIES OR
OBLIGATIONS (I) REFLECTED OR RESERVED AGAINST ON THE FINANCIAL STATEMENTS OR THE
NOTES THERETO, (II) INCURRED SINCE THE DATE OF THE BALANCE SHEET IN THE ORDINARY
COURSE OF BUSINESS, (III) FOR TAXES, OR (IV) THAT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Section 3.6          Absence of Certain Changes or Events.  Except as set forth
on Schedule 3.6 of the Disclosure Schedules, since September 30, 2008, (a) the
Sellers have conducted the Media Business, in all respects, in the ordinary
course of business consistent with past practice and (b) there has not occurred
any Material Adverse Effect.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

Section 3.7          Compliance with Law; Permits.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 3.7(A) OF THE DISCLOSURE
SCHEDULES, TO THE KNOWLEDGE OF THE SELLERS, THE MEDIA BUSINESS IS AND HAS BEEN
CONDUCTED IN COMPLIANCE WITH ALL APPLICABLE LAWS.  THE SELLERS, THEIR
SUBSIDIARIES OR ANY OF THEIR EXECUTIVE OFFICERS HAVE NOT RECEIVED DURING THE
PAST FIVE YEARS, NOR, TO THE KNOWLEDGE OF SUCH INDIVIDUALS, IS THERE ANY BASIS
FOR, ANY NOTICE, ORDER, COMPLAINT OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON THAT ANY PART OF THE MEDIA BUSINESS IS NOT IN
COMPLIANCE IN ANY MATERIAL RESPECT WITH ANY LAW APPLICABLE TO IT.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.7(B) OF THE DISCLOSURE
SCHEDULES, THE SELLERS ARE IN POSSESSION OF ALL PERMITS, LICENSES, FRANCHISES,
APPROVALS, CERTIFICATES, CONSENTS, WAIVERS, CONCESSIONS, EXEMPTIONS, ORDERS,
REGISTRATIONS, NOTICES OR OTHER AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY
NECESSARY FOR IT TO OWN, LEASE AND OPERATE THE TRANSFERRED ASSETS AND TO CARRY
ON THE MEDIA BUSINESS AS CURRENTLY CONDUCTED (THE “PERMITS”), EACH OF WHICH IS
IN FULL FORCE AND EFFECT, EXCEPT WHERE THE FAILURE TO HAVE, OR THE SUSPENSION OR
CANCELLATION OF, ANY OF THE PERMITS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL ASPECTS OF THE
MEDIA BUSINESS HAS BEEN CONDUCTED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL SUCH PERMITS.  NO SUSPENSION, CANCELLATION, MODIFICATION, REVOCATION OR
NONRENEWAL OF ANY PERMIT IS PENDING OR, TO THE KNOWLEDGE OF THE SELLERS,
THREATENED OR LIKELY TO BE THREATENED.

 

Section 3.8          Litigation.  Except as set forth on Schedule 3.8 of the
Disclosure Schedules, as of the date hereof, there is no Action by or against
the Sellers in connection with the Media Business or which could affect the
Transferred Assets pending, or to the Knowledge of the Sellers, threatened in
writing (a) seeking damages in excess of $100,000, (b) pursuing any criminal
sanctions or penalties, (c) seeking equitable or injunctive relief or (d) that
would otherwise, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or would affect the legality, validity or
enforceability of this Agreement or any Ancillary Agreement or the consummation
of the transactions contemplated hereby or thereby.

 

Section 3.9          Employee Plans.

 


(A)           SCHEDULE 3.9 OF THE DISCLOSURE SCHEDULES SETS FORTH ALL MATERIAL
EMPLOYEE PLANS.  THE SELLERS HAVE MADE AVAILABLE TO THE BUYERS A TRUE AND
COMPLETE COPY OF THE FOLLOWING DOCUMENTS:  (I) EACH WRITING CONSTITUTING AN
EMPLOYEE PLAN OR A WRITTEN DESCRIPTION OF ANY EMPLOYEE PLAN NOT IN WRITING,
(II) THE CURRENT SUMMARY DESCRIPTION OF EACH EMPLOYEE PLAN AND ANY MATERIAL
MODIFICATIONS THERETO AND (III) THE MOST RECENT DETERMINATION LETTER FROM THE
IRS, IF ANY, WITH RESPECT TO ANY EMPLOYEE PLAN QUALIFIED UNDER SECTION 401(A) OF
THE CODE.


 


(B)           WITH RESPECT TO THE EMPLOYEE PLANS:  (I) NO EVENT (INCLUDING, BUT
NOT LIMITED TO, THE UNDERTAKING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, EITHER ALONE OR IN CONJUNCTION WITH ANY OTHER EVENT) OR OMISSION HAS
OCCURRED AND, TO THE KNOWLEDGE OF THE SELLERS, THERE EXISTS NO CONDITION OR SET
OF CIRCUMSTANCES IN CONNECTION WITH WHICH THE BUYER OR ITS AFFILIATES WOULD
INCUR A MATERIAL LIABILITY AFTER CLOSING UNDER THE TERMS OF ANY EMPLOYEE

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

19

--------------------------------------------------------------------------------


 


PLAN, ERISA OR THE CODE, (II) TO THE KNOWLEDGE OF THE SELLERS, EACH OF THE
EMPLOYEE PLANS HAS BEEN OPERATED AND ADMINISTERED IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH ITS TERMS, APPLICABLE LAW, AND THE RULES OR REGULATIONS OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING ERISA AND THE CODE, (III) THERE IS NO CLAIM
PENDING OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED, AGAINST OR IN CONNECTION
WITH ANY EMPLOYEE PLAN BY ANY BUSINESS EMPLOYEE OR ANY GOVERNMENTAL AUTHORITY
THAT WOULD BE A LIABILITY OF BUYER OR ITS AFFILIATES AFTER CLOSING, AND
(IV) EACH EMPLOYEE PLAN INTENDING TO BE “QUALIFIED” WITHIN THE MEANING OF
SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION OR OPINION
LETTER AS TO SUCH QUALIFICATION FROM THE IRS AND, TO THE KNOWLEDGE OF THE
SELLERS, NO EVENT HAS OCCURRED, EITHER BY REASON OF ANY ACTION OR FAILURE TO
ACT, WHICH WOULD CAUSE THE LOSS OF ANY SUCH QUALIFICATION.


 


(C)           EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NONE OF THE EMPLOYEE PLANS IS A
“MULTIEMPLOYER PLAN” (WITHIN THE MEANING OF SECTION 3(37) OR OF ERISA), A
“MULTIPLE EMPLOYER PLAN” (WITHIN THE MEANING OF SECTION 4063 OR 4064 OF ERISA),
OR SUBJECT TO SECTION 412 OF THE CODE OR TITLE IV OF ERISA.


 


(D)           EXCEPT AS SET FORTH IN SECTION 3.9 OF THE DISCLOSURE SCHEDULES,
(I) ALL FOREIGN PLANS THAT ARE REQUIRED TO BE FUNDED ARE FULLY FUNDED, AND WITH
RESPECT TO ALL OTHER FOREIGN PLANS, ADEQUATE RESERVES THEREFOR HAVE BEEN
ESTABLISHED ON THE ACCOUNTING STATEMENTS OF THE SELLERS IN ACCORDANCE WITH GAAP
AS OF THE CLOSING DATE;  (II) ALL CONTRIBUTIONS, INSURANCE PREMIUMS, TAX AND
EXPENSES DUE TO AND IN RESPECT OF THE FOREIGN PLANS HAVE BEEN DULY PAID; AND
(III) ANY FOREIGN PLAN THAT PROVIDES FOR PENSION, LUMP SUM, DEATH OR ILL-HEALTH
BENEFITS PROVIDES ONLY MONEY PURCHASE BENEFITS AND NO ASSURANCE, PROMISE OR
GUARANTEE HAS BEEN MADE OR GIVEN TO ANY PERSON OF A PARTICULAR LEVEL OR AMOUNT
OF BENEFIT TO BE PROVIDED FOR OR IN RESPECT OF HIM ON DEATH, RETIREMENT OR
LEAVING SERVICE.


 

Section 3.10        Labor and Employment Matters.

 


(A)           NONE OF THE SELLERS ARE A PARTY TO ANY LABOR OR COLLECTIVE
BARGAINING CONTRACT THAT PERTAINS TO ANY BUSINESS EMPLOYEES.  TO THE KNOWLEDGE
OF THE SELLERS, (A) THERE ARE NO ORGANIZING ACTIVITIES OR COLLECTIVE BARGAINING
ARRANGEMENTS THAT COULD AFFECT THE MEDIA BUSINESS PENDING OR UNDER DISCUSSION
WITH ANY LABOR ORGANIZATION OR BUSINESS EMPLOYEES AND (B) THERE ARE NO LOCKOUTS,
STRIKES, SLOWDOWNS OR WORK STOPPAGES PENDING OR THREATENED BY OR WITH RESPECT TO
ANY BUSINESS EMPLOYEES THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           NEITHER THE SELLERS NOR ANY OF THEIR SUBSIDIARIES HAS ENGAGED OR
IS ENGAGING IN ANY UNFAIR LABOR PRACTICE AFFECTING BUSINESS EMPLOYEES.  NO
UNFAIR LABOR PRACTICE OR LABOR CHARGE OR COMPLAINT IS PENDING OR, TO THE
KNOWLEDGE OF THE SELLERS, THREATENED WITH RESPECT TO ANY BUSINESS EMPLOYEE BY
ANY GOVERNMENTAL AUTHORITY.  EXCEPT AS SET FORTH ON SCHEDULE 3.10(B) OF THE
DISCLOSURE SCHEDULES, THE SELLERS AND THEIR SUBSIDIARIES HAVE COMPLIED WITH ALL
APPLICABLE FEDERAL, STATE, LOCAL, EUROPEAN AND FOREIGN LAWS, RULES AND
REGULATIONS RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES, LABOR, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS IN CONNECTION WITH THE BUSINESS
EMPLOYEES.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

20

--------------------------------------------------------------------------------


 


(C)                                  IN RESPECT OF ALL BUSINESS EMPLOYEES BASED
IN THE UK (THE “UK BUSINESS EMPLOYEES”), SCHEDULE 3.10(C) OF THE DISCLOSURE
SCHEDULES SETS FORTH AN ACCURATE AND COMPLETE LIST OF: (I) THE PARTICULARS OF
ALL UK BUSINESS EMPLOYEES INCLUDING REMUNERATION, VARIABLE COMPENSATION AND
OTHER BENEFITS (WHETHER CONTRACTUAL, DISCRETIONARY OR OTHERWISE), DATE OF
COMMENCEMENT OF EMPLOYMENT, AGE OR DATE OF BIRTH, PERIOD OF CONTINUOUS
EMPLOYMENT AND NOTICE PERIODS; (II) COMPLETE PARTICULARS OF THE TERMS AND
CONDITIONS OF EMPLOYMENT APPLICABLE TO EACH UK BUSINESS EMPLOYEE; (III) DETAILS
OF ANY EMPLOYEE WHO WOULD HAVE BEEN A UK BUSINESS EMPLOYEE HAD THEY NOT BEEN
DISMISSED IN THE 12 MONTHS PRIOR TO THE DATE OF THIS AGREEMENT; (IV) DETAILS OF
ANY UK BUSINESS EMPLOYEE WHO IS ABSENT ON SICK LEAVE OR OTHERWISE INACTIVE;
(V) FULL DETAILS OF ANY SEVERANCE OR ENHANCED REDUNDANCY ARRANGEMENTS (WHETHER
APPLIED ON A CONTRACTUAL, CUSTOMARY OR DISCRETIONARY BASIS) APPLICABLE TO ANY OF
THE UK BUSINESS EMPLOYEES; AND (V) DETAILS OF ANY MATERIAL CHANGE TO THE TERMS
AND CONDITIONS OF EMPLOYMENT THAT HAVE BEEN MADE, PROMISED OR PROPOSED.  ALL THE
PERSONS IDENTIFIED BY THE SELLER AS AN INDEPENDENT CONTRACTOR ARE PROPERLY
CLASSIFIED AS SUCH.

 

Section 3.11                                Insurance.  Schedule 3.11 of the
Disclosure Schedules sets forth a true and complete list of all insurance
policies in force with respect to the Media Business and the Transferred Assets,
which includes a brief summary of the coverage and terms of each such policy.

 

Section 3.12                                Real Property.

 


(A)                                  SCHEDULE 3.12(A) OF THE DISCLOSURE
SCHEDULES LISTS THE STREET ADDRESS OF EACH PARCEL OF LEASED REAL PROPERTY AND
THE IDENTITY OF THE LESSOR OF EACH SUCH PARCEL OF LEASED REAL PROPERTY.  NEITHER
THE SELLERS NOR ANY OF THEIR SUBSIDIARIES OWNS ANY REAL PROPERTY THAT IS USED IN
CONNECTION WITH THE MEDIA BUSINESS.  THE SELLERS HAVE A VALID LEASEHOLD ESTATE
IN ALL LEASED REAL PROPERTY, FREE AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN
PERMITTED ENCUMBRANCES.  ALL LEASES IN RESPECT OF THE LEASED REAL PROPERTY AND
ALL AMENDMENTS AND MODIFICATIONS THERETO ARE IN FULL FORCE AND EFFECT, THE
SELLERS HAVE NOT RECEIVED ANY WRITTEN NOTICE OF A BREACH OF DEFAULT THEREUNDER,
AND TO THE KNOWLEDGE OF THE SELLERS, NO EVENT HAS OCCURRED THAT, WITH NOTICE OR
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A BREACH OR DEFAULT THEREUNDER.  EXCEPT
AS SET FORTH ON SCHEDULE 3.12(A) OF THE DISCLOSURE SCHEDULES, NONE OF THE
COMPANIES HAS ASSIGNED ANY LEASE OF LEASED REAL PROPERTY, NOR HAVE THE COMPANIES
SUBLEASED ANY LEASED REAL PROPERTY.


 


(B)                                 ALL UTILITIES REQUIRED FOR THE PRESENT AND
NORMAL USE AND OPERATION OF THE MEDIA BUSINESS AT ANY LEASED REAL PROPERTY ARE
ALL CONNECTED AND OPERATING PURSUANT TO VALID PERMITS, TO THE EXTENT PERMITS ARE
NECESSARY TO SUCH OPERATIONS, ARE ADEQUATE TO SERVICE THE BUSINESS OF SUCH
SELLER, AND SUCH FACILITIES ARE CONNECTED BY MEANS OF ONE OR MORE PUBLIC OR
PRIVATE EASEMENTS EXTENDING FROM A PROPERTY LINE TO ONE OR MORE PUBLIC STREETS,
PUBLIC RIGHTS-OF-WAY OR UTILITY FACILITIES.

 

Section 3.13                                Intellectual Property.

 


(A)                                  SCHEDULE 3.13(A)(I) OF THE DISCLOSURE
SCHEDULES SETS FORTH AN ACCURATE AND COMPLETE LIST OF ALL REGISTERED MARKS AND
APPLICATIONS FOR REGISTRATION OF MARKS INCLUDED IN THE BUSINESS INTELLECTUAL
PROPERTY (COLLECTIVELY, THE “BUSINESS REGISTERED MARKS”),

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

21

--------------------------------------------------------------------------------


 


SCHEDULE 3.13(A)(II) OF THE DISCLOSURE SCHEDULES SETS FORTH AN ACCURATE AND
COMPLETE LIST OF ALL PATENTS AND APPLICATIONS FOR PATENT INCLUDED IN THE
BUSINESS INTELLECTUAL PROPERTY (COLLECTIVELY, THE “BUSINESS PATENTS”) AND
SCHEDULE 3.13(A)(III) OF THE DISCLOSURE SCHEDULES SETS FORTH AN ACCURATE AND
COMPLETE LIST OF ALL REGISTERED COPYRIGHTS AND ALL APPLICATIONS FOR REGISTRATION
OF COPYRIGHTS INCLUDED IN THE BUSINESS INTELLECTUAL PROPERTY (COLLECTIVELY, THE
“BUSINESS REGISTERED COPYRIGHTS” AND, TOGETHER WITH THE BUSINESS REGISTERED
MARKS AND THE BUSINESS PATENTS, THE “BUSINESS REGISTERED IP”).  NO BUSINESS
REGISTERED IP IS INVOLVED IN ANY INTERFERENCE, REISSUE, REEXAMINATION,
OPPOSITION OR CANCELLATION PROCEEDING.  ALL FILING, EXAMINATION, ISSUANCE, POST
REGISTRATION AND MAINTENANCE FEES, ANNUITIES AND THE LIKE ASSOCIATED WITH OR
REQUIRED WITH RESPECT TO ANY OF THE BUSINESS REGISTERED IP HAVE BEEN PAID.

 


(B)                                 THE SELLERS TOGETHER OWN ALL RIGHT, TITLE
AND INTEREST IN AND TO THE BUSINESS REGISTERED IP, FREE AND CLEAR OF ANY CLAIMS
OR ENCUMBRANCES, AND, TO THE KNOWLEDGE OF THE SELLERS, ALL ISSUED BUSINESS
REGISTERED IP IS VALID, SUBSISTING AND ENFORCEABLE.  THE SELLERS HAVE NOT
RECEIVED WITHIN THE PRIOR SIX YEARS ANY NOTICE OR CLAIM ASSERTING THAT ANY
BUSINESS INTELLECTUAL PROPERTY IS INVALID OR UNENFORCEABLE, ASSERTING ANY
ENCUMBRANCE OR OTHER CLAIM WITH RESPECT TO THE BUSINESS INTELLECTUAL PROPERTY OR
CHALLENGING THE SELLERS’ SOLE OWNERSHIP OF ANY BUSINESS INTELLECTUAL PROPERTY. 
NO BUSINESS INTELLECTUAL PROPERTY IS SUBJECT TO ANY OUTSTANDING ORDER, JUDGMENT,
DECREE, STIPULATION OR AGREEMENT RESTRICTING THE USE OR LICENSING THEREOF BY THE
SELLERS OR ANY AFFILIATE THEREOF OR WHICH WOULD RESTRICT THE USE THEREOF BY THE
BUYERS.

 


(C)                                  TO THE KNOWLEDGE OF THE SELLERS, NONE OF
THE PRODUCTS OR SERVICES DISTRIBUTED, SOLD OR OFFERED BY THE MEDIA BUSINESS, NOR
ANY ACTIVITY OR CONDUCT OF SELLERS IN CONNECTION WITH THE MEDIA BUSINESS,
INFRINGES UPON OR MISAPPROPRIATES ANY INTELLECTUAL PROPERTY OF ANY THIRD PARTY,
AND THE SELLERS HAVE NOT RECEIVED WITHIN THE PRIOR THREE YEARS ANY NOTICE OR
CLAIM (INCLUDING OFFERS TO LICENSE) ASSERTING THAT ANY SUCH INFRINGEMENT OR
MISAPPROPRIATION HAS OR MAY HAVE OCCURRED.  TO THE KNOWLEDGE OF THE SELLERS, NO
THIRD PARTY IS MISAPPROPRIATING OR INFRINGING ANY BUSINESS INTELLECTUAL
PROPERTY.

 


(D)                                 EXCEPT AS SPECIFICALLY SET FORTH ON SCHEDULE
3.13(D) OF THE DISCLOSURE SCHEDULES, NO SELLER HAS ENTERED INTO ANY LICENSE,
COVENANT NOT TO SUE, CONCURRENT-USE AGREEMENT, CONSENT TO USE OR SIMILAR
AGREEMENT THAT GRANTS ANY RIGHT TO USE, OR CONSENTS TO ANY USE OF, ANY MARK
INCLUDED IN THE BUSINESS INTELLECTUAL PROPERTY.

 

Section 3.14                                Taxes.  To the extent a breach or
inaccuracy of any of the following could result in a Liability of the Buyers to
any Person, whether as a result of applicable Law, contract or otherwise: 
(i) the Sellers have timely paid and will continue to pay all Taxes when the
same have become due, (ii) there is no outstanding claim, audit or other
examination or proceeding with respect to Taxes, (iii) there is no basis for a
claim by any Governmental Authority for Taxes and (iv) the Sellers have timely
filed all Tax Returns they are required to have filed and will continue to file
such Tax Returns as they become due and all Tax Returns filed, or to be filed,
by the Sellers have been and will be true, correct, and complete.  Other than
Taxes not yet due and payable, there are no Taxes of the Sellers that form or
could form the basis for a Lien on any of the Transferred Assets.  The Sellers
have complied with all applicable Laws relating to record retention (including,
without limitation, to the extent necessary to claim any exemption from

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

22

--------------------------------------------------------------------------------


 


SALES TAX COLLECTION AND MAINTAINING ADEQUATE AND CURRENT RESALE CERTIFICATES TO
SUPPORT ANY SUCH CLAIMED EXEMPTIONS).

 

Section 3.15                                Material Contracts.

 


(A)                                  SCHEDULE 3.15 OF THE DISCLOSURE SCHEDULES
LISTS EACH OF THE FOLLOWING WRITTEN CONTRACTS (SUCH CONTRACTS AS DESCRIBED IN
THIS SECTION 3.15(A) BEING “MATERIAL CONTRACTS”):

 

(I)                                     THE TOP 50 PARTNER/PUBLISHER CONTRACTS
FOR THE US MEDIA BUSINESS, BASED ON REVENUES FOR THE MONTH OF DECEMBER, 2008;

 

(II)                                  THE TOP 50 ADVERTISER CONTRACTS FOR THE US
MEDIA BUSINESS, BASED ON REVENUES FOR THE MONTH OF DECEMBER, 2008;

 

(III)                               THE TOP 50 PARTNER/PUBLISHER CONTRACTS FOR
THE EU MEDIA BUSINESS, BASED ON REVENUES FOR THE CALENDAR QUARTER ENDED
DECEMBER 31, 2008;

 

(IV)                              THE TOP 50 ADVERTISER CONTRACTS FOR THE EU
MEDIA BUSINESS, BASED ON REVENUES FOR THE MONTH OF DECEMBER, 2008;

 

(V)                                 ALL CONTRACTS RELATING TO INDEBTEDNESS FOR
BORROWED MONEY;

 

(VI)                              ALL CONTRACTS THAT LIMIT OR PURPORT TO LIMIT
THE ABILITY OF THE MEDIA BUSINESS TO COMPETE IN ANY LINE OF BUSINESS OR WITH ANY
PERSON OR IN ANY GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME;

 

(VII)                           ANY CONTRACT WITH ANY GOVERNMENTAL AUTHORITY;

 

(VIII)                        ANY CONTRACT RELATING TO THE MEDIA BUSINESS THAT
INVOLVES A RELATED PARTY OF A SELLER OR ANY OF ITS SUBSIDIARIES;

 

(IX)                                ALL JOINT VENTURE, LEGAL PARTNERSHIP OR
SIMILAR CONTRACTS;

 

(X)                                   ANY CONTRACT RELATING TO THE LEASE, SALE
OR PURCHASE OF REAL PROPERTY USED OR INTENDED TO BE USED IN THE MEDIA BUSINESS;

 

(XI)                                ANY CONTRACT RELATING TO SETTLEMENT OF ANY
ADMINISTRATIVE OR JUDICIAL PROCEEDINGS WITHIN THE PAST FIVE YEARS;

 

(XII)                             ANY COMMERCIAL AGENCY AGREEMENT WITHIN THE
MEANING OF THE UK COMMERCIAL AGENTS (COUNCIL DIRECTIVE) REGULATIONS 1993; OR

 

(XIII)                          OTHER THAN IN RESPECT OF ANY PARTNER/PUBLISHER
OR ADVERTISER CONTRACT, ANY OTHER CONTRACT POTENTIALLY INVOLVING $50,000
PAYMENTS PER ANNUM EITHER TO ANY OF THE SELLERS OR OWED BY ANY OF THE SELLERS IN
RELATION TO THE MEDIA BUSINESS.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

23

--------------------------------------------------------------------------------


 


(B)                                 EACH MATERIAL CONTRACT IS VALID AND BINDING
ON A SELLER AND, TO THE KNOWLEDGE OF THE SELLERS, THE COUNTERPARTIES THERETO,
AND IS IN FULL FORCE AND EFFECT.  NONE OF THE SELLERS IS IN BREACH OF, OR
DEFAULT UNDER, ANY MATERIAL CONTRACT TO WHICH IT IS A PARTY, EXCEPT FOR SUCH
BREACHES OR DEFAULTS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE SELLERS HAVE
DELIVERED OR MADE AVAILABLE TO THE BUYERS TRUE AND COMPLETE COPIES OF ALL
MATERIAL CONTRACTS, INCLUDING ANY AMENDMENTS THERETO.  THERE ARE NO GUARANTEED
MINIMUM PAYMENTS, ORDERS OR VOLUME REQUIREMENTS IMPOSED UPON ANY OF THE SELLERS
OR THAT WILL BE IMPOSED UPON ANY OF THE BUYERS IMMEDIATELY AFTER CLOSING UNDER
ANY MATERIAL CONTACT SPECIFIED BY CLAUSE (I), (II), (III) OR (IV) OF THE
FOREGOING SECTION 3.15(A).  SELLERS REPRESENT AND WARRANT THAT THE COLLOCATION
SERVICE AGREEMENT EFFECTIVE DECEMBER 27, 2005 BY AND BETWEEN NTT AMERICA, INC.
AND MIVA DIRECT, AS AMENDED TO DATE, WILL NOT TERMINATE SOONER THAN THAT DATE
WHICH IS 30 DAYS FROM THE DATE HEREOF.

 

Section 3.16                                Personal Property.

 


(A)                                  SCHEDULE 3.16(A) OF THE DISCLOSURE
SCHEDULES SETS FORTH A TRUE AND COMPLETE LIST OF (I) ALL PERSONAL PROPERTY WHICH
IS INCLUDED IN THE TRANSFERRED ASSETS AND HAVING AN ORIGINAL COST OF $50,000 OR
MORE OR, AND (II) EACH LEASE OF PERSONAL PROPERTY WHICH IS INCLUDED IN THE
TRANSFERRED ASSETS, INCLUDING, IN EACH CASE, THE EXPIRATION DATE THEREOF AND A
BRIEF DESCRIPTION OF THE PROPERTY COVERED.

 


(B)                                 ALL OF THE PERSONAL PROPERTY SET FORTH ON
SCHEDULE 3.17(A) HAS BEEN MAINTAINED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
PAST PRACTICE AND GENERALLY ACCEPTED INDUSTRY PRACTICE.  EACH ITEM OF SUCH
PERSONAL PROPERTY IS IN ALL MATERIAL RESPECTS IN GOOD OPERATING CONDITION AND
REPAIR, ORDINARY WEAR AND TEAR EXCEPTED, AND IS ADEQUATE FOR THE USES TO WHICH
IT IS BEING PUT.  ALL LEASED PERSONAL PROPERTY SET FORTH ON SCHEDULE 3.17(A) IS
IN ALL MATERIAL RESPECTS IN THE CONDITION REQUIRED OF SUCH PROPERTY BY THE TERMS
OF THE LEASE APPLICABLE THERETO.

 

Section 3.17                                Brokers.  Except for Petsky Prunier,
the fees of which will be paid by the Sellers, no broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Sellers.

 

Section 3.18                                Prohibited Payments.  None of the
Sellers, their Subsidiaries nor any of their respective directors, officers,
agents or employees in their capacity as such has (a) used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to political activity, (b) made any unlawful payments to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or (c) made any other unlawful payment, or agreed to make any
such payment.

 

Section 3.19                                Solvency.  Immediately after giving
effect to the transactions contemplated hereby, the Sellers and each of their
Subsidiaries shall be able to pay their respective debts as they become due and
shall own property which has a fair saleable value greater than the amounts
required to pay their respective debts (including a reasonable estimate of the
amount of all

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

contingent liabilities).  For purposes of this Section 3.20, “debt” means a
liability in connection with another Person’s (a) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (b) right to any equitable remedy for breach of performance if
such breach gives rise to a right of payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.  Immediately after giving effect to
the transactions contemplated hereby, the Seller and each of its Subsidiaries
shall have adequate capital to carry on their respective businesses.  No
transfer of property is being made and no obligation is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of the Seller or
its Subsidiaries.

 

Section 3.20                                Disclosure.  To the actual knowledge
of those persons listed in Schedule 1.1(c)(i) of the Disclosure Schedules, none
of the representations or warranties of any of the Sellers contained in this
Agreement or any Ancillary Agreement and none of the information contained in
any schedule, certificate, or other document delivered pursuant hereto or
thereto or in connection with the transactions contemplated hereby or thereby
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein or therein not misleading.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyers hereby represent and warrant, jointly and severally, to the Sellers
as follows:

 

Section 4.1                                      Organization and
Qualification.  Each of the Buyers is a corporation or other limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of organization or formation, and each has all
necessary corporate power and authority to own, lease and operate its properties
and to carry on its business as it is now being conducted.  Each Buyer is duly
qualified or licensed as a foreign corporation or other legal entity to do
business, and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except, in each case, for any
such failures that would not, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect.

 

Section 4.2                                      Authority.  Each of the Buyers
has full corporate power and authority to execute and deliver this Agreement and
each of the Ancillary Agreements to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by
each of the Buyers of this Agreement and each of the Ancillary Agreements to
which either is a party and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action.  This Agreement and each of the Ancillary Agreements
to which either Buyer is a party have been duly and validly executed and

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

25

--------------------------------------------------------------------------------


 


DELIVERED BY SUCH BUYER.  THIS AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS TO
WHICH EITHER BUYER IS A PARTY CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BUYERS, ENFORCEABLE AGAINST THE BUYERS IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 

Section 4.3                                      No Conflict; Required Filings
and Consents.

 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BUYERS OF THIS AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS TO WHICH
EITHER OF THE BUYERS IS A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, DO NOT AND WILL NOT:

 

(I)                                     CONFLICT WITH OR VIOLATE THE CERTIFICATE
OF INCORPORATION OR BYLAWS OF EITHER BUYER;

 

(II)                                  CONFLICT WITH OR VIOLATE ANY LAW
APPLICABLE TO THE BUYERS; OR

 

(III)                               CONFLICT WITH, RESULT IN ANY BREACH OF,
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD BECOME A DEFAULT) UNDER, REQUIRE ANY CONSENT OF ANY PERSON PURSUANT TO, OR
GIVE TO OTHERS ANY RIGHTS OF TERMINATION, ACCELERATION OR CANCELLATION OF, ANY
MATERIAL CONTRACT OR AGREEMENT TO WHICH THE BUYER IS A PARTY;

 

except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, reasonably be expected to have a Buyer Material Adverse Effect or
that arise as a result of any facts or circumstances relating to the Seller or
any of its Affiliates.

 


(B)                                 THE BUYERS ARE NOT REQUIRED TO FILE, SEEK OR
OBTAIN ANY NOTICE, AUTHORIZATION, APPROVAL, ORDER, PERMIT OR CONSENT OF OR WITH
ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BUYERS OF THIS AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS
TO WHICH IT IS PARTY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY OR IN ORDER TO PREVENT THE TERMINATION OF ANY RIGHT, PRIVILEGE,
LICENSE OR QUALIFICATION OF THE BUYER, EXCEPT FOR (I) ANY FILINGS REQUIRED TO BE
MADE UNDER THE HSR ACT, (II) WHERE FAILURE TO OBTAIN SUCH CONSENT, APPROVAL,
AUTHORIZATION OR ACTION, OR TO MAKE SUCH FILING OR NOTIFICATION, WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A BUYER
MATERIAL ADVERSE EFFECT OR (III) AS MAY BE NECESSARY AS A RESULT OF ANY FACTS OR
CIRCUMSTANCES RELATING TO THE SELLERS OR ANY OF THEIR AFFILIATES.

 

Section 4.4                                      Financing.  The Buyers have
sufficient funds to permit the Buyers to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements.

 

Section 4.5                                      Brokers.  No broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of the Buyer.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

26

--------------------------------------------------------------------------------


 


ARTICLE V
COVENANTS

 

Section 5.1                                      Covenants Regarding
Information.

 


(A)                                  ON OR AS SOON AS PRACTICABLE AFTER THE
CLOSING DATE, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS THEREAFTER, THE SELLERS
WILL DELIVER OR CAUSE TO BE DELIVERED TO THE BUYERS ALL ORIGINAL AGREEMENTS,
DOCUMENTS, BOOKS AND RECORDS AND FILES STORED ON COMPUTER DISKS OR TAPES OR ANY
OTHER STORAGE MEDIUM RELATING TO THE MEDIA BUSINESS AND IN THE POSSESSION OF THE
SELLER OR ANY AFFILIATE OF THE SELLER.

 


(B)                                 IN ORDER TO FACILITATE THE RESOLUTION OF ANY
CLAIMS MADE AGAINST OR INCURRED BY THE SELLERS (AS IT RELATES TO THE MEDIA
BUSINESS) OR FOR ANY OTHER LEGITIMATE BUSINESS PURPOSE, INCLUDING WITHOUT
LIMITATION (I) THE PREPARATION OF FINANCIAL STATEMENTS, (II) U.S. SECURITIES AND
EXCHANGE COMMISSION REPORTING REQUIREMENTS, AND (III) EXCLUDED LIABILITIES, FOR
A PERIOD OF SEVEN YEARS AFTER THE CLOSING OR, IF SHORTER, THE APPLICABLE PERIOD
SPECIFIED IN THE BUYERS’ DOCUMENT RETENTION POLICY, ONE OF THE BUYERS SHALL
(I) RETAIN THE BOOKS AND RECORDS RELATING TO THE MEDIA BUSINESS RELATING TO
PERIODS PRIOR TO THE CLOSING AND (II) AFFORD THE REPRESENTATIVES OF THE SELLERS
REASONABLE ACCESS (INCLUDING THE RIGHT TO MAKE, AT THE SELLERS’ EXPENSE,
PHOTOCOPIES), DURING NORMAL BUSINESS HOURS, TO SUCH BOOKS AND RECORDS; PROVIDED,
HOWEVER, THAT A BUYER SHALL NOTIFY THE SELLERS IN WRITING AT LEAST 30 DAYS IN
ADVANCE OF DESTROYING ANY SUCH BOOKS AND RECORDS PRIOR TO THE SEVENTH
ANNIVERSARY OF THE CLOSING DATE IN ORDER TO PROVIDE THE SELLERS THE OPPORTUNITY
TO COPY SUCH BOOKS AND RECORDS IN ACCORDANCE WITH THIS SECTION 5.1(B), AND
(III) ASSIST SELLER AND SELLER’S REPRESENTATIVES IN THE PREPARATION OF, REVIEW
OR AUDIT OF FINANCIAL STATEMENTS THAT ARE REASONABLY REQUIRED TO ENABLE SELLER
TO COMPLY ON A TIMELY BASIS WITH APPLICABLE UNITED STATES FEDERAL SECURITIES
LAWS.

 


(C)                                  IN ORDER TO FACILITATE THE RESOLUTION OF
ANY CLAIMS MADE AGAINST OR INCURRED BY A BUYER OR FOR ANY OTHER LEGITIMATE
BUSINESS PURPOSE, INCLUDING WITHOUT LIMITATION (I) THE PREPARATION OF FINANCIAL
STATEMENTS, (II) U.S. SECURITIES AND EXCHANGE COMMISSION REPORTING REQUIREMENTS,
AND (III) ASSUMED LIABILITIES, FOR A PERIOD OF SEVEN YEARS AFTER THE CLOSING OR,
IF SHORTER, THE APPLICABLE PERIOD SPECIFIED IN THE SELLERS’ DOCUMENT RETENTION
POLICY, THE SELLERS SHALL (I) RETAIN THE BOOKS AND RECORDS RELATING TO THE MEDIA
BUSINESS RELATING TO PERIODS PRIOR TO THE CLOSING WHICH SHALL NOT OTHERWISE HAVE
BEEN DELIVERED TO A BUYER, (II) UPON REASONABLE NOTICE, AFFORD THE
REPRESENTATIVES OF THE BUYERS REASONABLE ACCESS (INCLUDING THE RIGHT TO MAKE, AT
A BUYER’S EXPENSE, PHOTOCOPIES), DURING NORMAL BUSINESS HOURS, TO SUCH BOOKS AND
RECORDS TO THE EXTENT RELATING EXCLUSIVELY TO THE MEDIA BUSINESS; PROVIDED,
HOWEVER, THAT THE SELLERS SHALL NOTIFY THE BUYERS IN WRITING AT LEAST 30 DAYS IN
ADVANCE OF DESTROYING ANY SUCH BOOKS AND RECORDS PRIOR TO THE SEVENTH
ANNIVERSARY OF THE CLOSING DATE IN ORDER TO PROVIDE THE BUYERS THE OPPORTUNITY
TO COPY SUCH BOOKS AND RECORDS IN ACCORDANCE WITH THIS SECTION 5.1(C), AND
(III) ASSIST BUYERS AND BUYERS’ REPRESENTATIVES IN THE PREPARATION OF, REVIEW OR
AUDIT OF FINANCIAL STATEMENTS THAT ARE REASONABLY REQUIRED TO ENABLE BUYERS TO
COMPLY ON A TIMELY BASIS WITH APPLICABLE UNITED STATES FEDERAL SECURITIES LAWS.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.


 

27

--------------------------------------------------------------------------------


 

Section 5.2                                      Intercompany Arrangements.  All
intercompany and intracompany accounts or contracts between the Media Business,
on the one hand, and the Sellers and their Affiliates, on the other hand, shall
be cancelled without any consideration or further liability to any party and
without the need for any further documentation, immediately prior to the
Closing.

 

Section 5.3                                      Confidentiality.

 


(A)                                  FOR A PERIOD OF FIVE YEARS FOLLOWING THE
CLOSING DATE, THE SELLERS SHALL NOT, AND THE SELLERS SHALL CAUSE EACH OF THEIR
AFFILIATES AND THE RESPECTIVE REPRESENTATIVES OF THE SELLERS AND THEIR
AFFILIATES NOT TO, USE FOR ITS OR THEIR OWN BENEFIT OR DIVULGE OR CONVEY TO ANY
THIRD PARTY, ANY CONFIDENTIAL INFORMATION; PROVIDED, HOWEVER, THAT THE SELLERS
OR THEIR AFFILIATES MAY FURNISH SUCH PORTION (AND ONLY SUCH PORTION) OF THE
CONFIDENTIAL INFORMATION AS THE SELLERS OR SUCH AFFILIATE REASONABLY DETERMINES
IT IS LEGALLY OBLIGATED TO DISCLOSE IF:  (I) IT RECEIVES A REQUEST TO DISCLOSE
ALL OR ANY PART OF THE CONFIDENTIAL INFORMATION UNDER THE TERMS OF A SUBPOENA,
CIVIL INVESTIGATIVE DEMAND OR ORDER ISSUED BY A GOVERNMENTAL AUTHORITY; (II) TO
THE EXTENT NOT INCONSISTENT WITH SUCH REQUEST, IT NOTIFIES THE BUYERS OF THE
EXISTENCE, TERMS AND CIRCUMSTANCES SURROUNDING SUCH REQUEST AND CONSULTS WITH
THE BUYERS ON THE ADVISABILITY OF TAKING STEPS AVAILABLE UNDER APPLICABLE LAW TO
RESIST OR NARROW SUCH REQUEST; (III) IT EXERCISES ITS COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN AN ORDER OR OTHER RELIABLE ASSURANCE THAT CONFIDENTIAL
TREATMENT WILL BE ACCORDED TO THE DISCLOSED CONFIDENTIAL INFORMATION; AND
(IV) DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION IS REQUIRED TO PREVENT THE
SELLERS OR SUCH AFFILIATE FROM BEING HELD IN CONTEMPT OR BECOMING SUBJECT TO ANY
OTHER PENALTY UNDER APPLICABLE LAW.  FOR PURPOSES OF THIS AGREEMENT,
“CONFIDENTIAL INFORMATION” CONSISTS OF ALL INFORMATION AND DATA RELATING TO THE
MEDIA BUSINESS OR THE TRANSACTIONS CONTEMPLATED HEREBY (OTHER THAN DATA OR
INFORMATION THAT IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A
RESULT OF A BREACH OF THIS SECTION 5.3).

 


(B)                                 EFFECTIVE AS OF THE CLOSING, THE SELLERS
HEREBY ASSIGN TO THE BUYERS ALL OF THE SELLERS’ RIGHT, TITLE AND INTEREST IN AND
TO ANY CONFIDENTIALITY AGREEMENTS ENTERED INTO BY THE SELLERS (OR THEIR
AFFILIATES OR REPRESENTATIVES) AND EACH PERSON (OTHER THAN THE BUYERS AND THEIR
AFFILIATES AND REPRESENTATIVES) WHO ENTERED INTO ANY SUCH AGREEMENT OR TO WHOM
CONFIDENTIAL INFORMATION WAS PROVIDED IN CONNECTION WITH THE MEDIA BUSINESS. 
FROM AND AFTER THE CLOSING, THE SELLERS WILL TAKE ALL ACTIONS REASONABLY
REQUESTED BY EITHER OF THE BUYERS IN ORDER TO ASSIST IN ENFORCING THE RIGHTS SO
ASSIGNED.  THE SELLERS SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO CAUSE
ANY SUCH PERSON TO RETURN TO THE SELLERS ANY DOCUMENTS, FILES, DATA OR OTHER
MATERIALS CONSTITUTING CONFIDENTIAL INFORMATION THAT WAS PROVIDED TO ANY PERSON
IN CONNECTION WITH THE CONSIDERATION OF ANY TRANSACTION INVOLVING THE MEDIA
BUSINESS OR ANY PORTION THEREOF.

 

Section 5.4                                      Consents and Filings; Further
Assurances.

 


(A)                                  WITHOUT LIMITING THE SELLERS’ OBLIGATIONS
HEREUNDER, INCLUDING UNDER THIS SECTION 5.4, IF ANY CONSENT APPROVAL OR
AUTHORIZATION NECESSARY OR DESIRABLE TO PRESERVE FOR THE BUYERS ANY RIGHT OR
BENEFIT UNDER ANY LEASE, LICENSE, COMMITMENT OR OTHER CONTRACT WHICH IS INCLUDED
IN THE TRANSFERRED ASSETS (A “RESTRICTED CONTRACT”) IS NOT OBTAINED PRIOR TO THE
CLOSING, THEN THIS AGREEMENT SHALL NOT CONSTITUTE A SALE, ASSIGNMENT, TRANSFER,
CONVEYANCE OR DELIVERY OF SUCH RESTRICTED CONTRACT AND, SUBJECT TO SECTION 5.13,
THE SELLERS, ON THE ONE HAND, AND THE

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.


 

28

--------------------------------------------------------------------------------


 


BUYERS, ON THE OTHER, SHALL COOPERATE WITH ONE ANOTHER IN STRUCTURING AND
DOCUMENTING ANY LAWFUL AND REASONABLE ARRANGEMENT UNDER WHICH THE BUYERS SHALL
OBTAIN THE ECONOMIC BENEFITS OF THE ASSET, CLAIM OR RIGHT WITH RESPECT TO WHICH
THE CONSENT HAS NOT BEEN OBTAINED IN ACCORDANCE WITH THIS AGREEMENT AND THE
SELLERS WILL, SUBSEQUENT TO THE CLOSING, COOPERATE WITH THE BUYERS IN ATTEMPTING
TO OBTAIN SUCH CONSENT, APPROVAL OR AUTHORIZATION AS PROMPTLY THEREAFTER AS
PRACTICABLE.  SUCH REASONABLE ARRANGEMENT MAY INCLUDE (I) THE SUBCONTRACTING,
SUBLICENSING OR SUBLEASING TO A BUYER OF ANY AND ALL RIGHTS OF THE SELLERS
AGAINST THE OTHER PARTY TO SUCH RESTRICTED CONTRACT, (II) THE ENFORCEMENT BY THE
SELLERS OF SUCH RIGHTS IN RESPECT OF SUCH RESTRICTED CONTRACT, AND (III) THE
PERFORMANCE BY A BUYER OF THE OBLIGATIONS UNDER SUCH RESTRICTED CONTRACT AS THE
RELEVANT SELLERS’ AGENT. FROM AND AFTER CLOSING, (I) SELLERS WILL PROMPTLY PAY
TO BUYERS WHEN RECEIVED ALL MONEYS RELATING TO THE PERIOD ON OR AFTER THE
CLOSING DATE RECEIVED BY IT UNDER ANY RESTRICTED CONTRACT (OTHER THAN ANY
EXCLUDED ASSETS), AND (II) BUYERS WILL PROMPTLY PAY, PERFORM OR DISCHARGE WHEN
DUE ANY LIABILITIES ARISING THEREUNDER AFTER THE CLOSING DATE UNDER ANY
RESTRICTED CONTRACT.  LIABILITIES ARISING AFTER THE CLOSING UNDER A RESTRICTED
CONTRACT SHALL CONSTITUTE ASSUMED LIABILITIES.  AS SOON AS THE RELEVANT CONSENT
FOR THE SALE, ASSIGNMENT, TRANSFER, CONVEYANCE, DELIVERY OR ASSUMPTION OF A
RESTRICTED CONTRACT IS OBTAINED, SELLERS SHALL PROMPTLY ASSIGN, TRANSFER, CONVEY
AND DELIVER SUCH RESTRICTED CONTRACT TO THE RELEVANT BUYER, AND SUCH BUYER SHALL
ASSUME SUCH RESTRICTED CONTRACT FROM AND AFTER THE DATE OF ASSIGNMENT TO BUYER
PURSUANT TO A SPECIAL-PURPOSE ASSIGNMENT AND ASSUMPTION AGREEMENT SUBSTANTIALLY
SIMILAR IN TERMS TO THOSE OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT OR IN SUCH
OTHER TERMS AS MAY BE REQUIRED BY THE RELEVANT THIRD PARTY.  IF SELLERS SHALL
HAVE COMPLIED WITH THEIR OBLIGATIONS UNDER THIS SECTION 5.4(A), THE INABILITY TO
SECURE THE CONSENT TO THE TRANSFER OR ASSIGNMENT OF A RESTRICTED CONTRACT SHALL
NOT CONSTITUTE A BREACH OF ANY OF SELLERS’ COVENANTS OR OBLIGATIONS UNDER THIS
AGREEMENT AND NO REDUCTION SHALL BE MADE TO THE PURCHASE PRICE IN RESPECT
THEREOF.

 


(B)                                 THE SELLERS AND THE BUYERS AGREE, AND THE
SELLERS AGREE TO CAUSE EACH OF THE LICENSORS (AS DEFINED IN THE PREMISES LICENSE
AGREEMENT), TO USE THEIR COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY OBTAIN THE
CONSENTS OF THE LANDLORDS AS CONTEMPLATED UNDER THE PREMISES LICENSE AGREEMENT. 
THE PARTIES FURTHER AGREE, AND THE SELLERS AGREE TO CAUSE EACH OF THE LICENSORS,
TO NEGOTIATE IN GOOD FAITH WITH ONE ANOTHER AND THE APPLICABLE LANDLORD ANY
CHANGES OR MODIFICATIONS TO A SUBLEASE OR ASSIGNMENT (IN EACH CASE, AS DEFINED
IN THE PREMISES LICENSE AGREEMENT) AND TO PROMPTLY EXECUTE (OR CAUSE THE
APPLICABLE AFFILIATE TO EXECUTE) THE FINAL AGREED UPON SUBLEASE OR ASSIGNMENT. 
MIVA SEPARATELY AGREES TO GUARANTEE THE OBLIGATIONS OF EACH OF THE LICENSORS
UNDER THE PREMISES LICENSE AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
BREACHES BY A LICENSOR OF ANY PROVISION OF THE PREMISES LICENSE AGREEMENT, AND
TO CAUSE SUCH LICENSOR TO FULLY AND TIMELY PERFORM ITS OBLIGATIONS THEREUNDER.

 


(C)                                  AT ANY TIME OR FROM TIME TO TIME AFTER THE
CLOSING, AT THE REQUEST OF ANY PARTY TO THIS AGREEMENT AND WITHOUT FURTHER
CONSIDERATION, THE OTHER PARTIES SHALL EXECUTE AND DELIVER, AT THEIR OWN
EXPENSE, SUCH OTHER DOCUMENTS, INSTRUMENTS OF SALE, TRANSFER, CONVEYANCE,
ASSIGNMENT AND CONFIRMATION, PROVIDE SUCH MATERIALS AND INFORMATION AND TAKE
SUCH OTHER ACTIONS AS THE REQUESTING PARTY MAY REASONABLY REQUIRE IN ORDER TO
CARRY OUT THE INTENT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.


 

29

--------------------------------------------------------------------------------


 

Section 5.5                                      Refunds and Remittances.  After
the Closing:  (a) if the Sellers or any of their Affiliates receive any refund
or other amount that is a Transferred Asset or is otherwise properly due and
owing to the Buyers in accordance with the terms of this Agreement, the Sellers
promptly shall remit, or shall cause to be remitted, such amount to the Buyers
and (b) if the Buyers or any of their Affiliates receive any refund or other
amount that is an Excluded Asset or is otherwise properly due and owing to the
Sellers or any of their Affiliates in accordance with the terms of this
Agreement, the Buyers promptly shall remit, or shall cause to be remitted, such
amount to the Sellers.

 

Section 5.6                                      Payment of Liabilities.

 

(a)                                  The Sellers shall pay or otherwise satisfy
in the ordinary course of business, after the Closing, the Excluded Liabilities.

 

(b)                                 The Buyers shall pay or otherwise satisfy in
the ordinary course of business, after the Closing, the Assumed Liabilities and
all other liabilities and obligations incurred in connection with the Media
Business after the Closing.

 

Section 5.7                                      Bulk Transfer Laws.  Buyers and
Sellers hereby waive compliance by Buyers and Sellers with bulk sales and any
other similar Laws in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement and the Ancillary Agreements; provided, however,
that Sellers shall pay and discharge when due all claims of creditors asserted
against Buyer or the Transferred Assets by reason of such noncompliance and
shall take promptly all necessary actions required to remove any Encumbrance
(except any Permitted Encumbrance) which may be placed upon any of the
Transferred Assets by reason of such noncompliance; provided, further, however,
that nothing herein shall affect the obligation of Buyers to pay and discharge
the Assumed Liabilities and no indemnity is made under this Section 5.7 with
respect to the Assumed Liabilities.

 

Section 5.8                                      Media Business Employees.

 


(A)                                  THE BUYERS SHALL, OR SHALL CAUSE ONE OF
THEIR AFFILIATES TO, CONTINUE TO EMPLOY (WHERE EMPLOYMENT CONTINUES
AUTOMATICALLY BY OPERATION OF LAW) OR EXTEND OFFERS OF EMPLOYMENT (WHERE
EMPLOYMENT DOES NOT CONTINUE AUTOMATICALLY BY OPERATION OF LAW) TO EACH BUSINESS
EMPLOYEE WHO IS LISTED ON SCHEDULE 5.8(A) (ALL SUCH EMPLOYEES WHO TRANSFER
AUTOMATICALLY BY OPERATION OF APPLICABLE LAW, OR WHO ACCEPT A BUYER’S OFFER OF
EMPLOYMENT ARE REFERRED TO AS THE “TRANSFERRING EMPLOYEES”).    SUCH OFFERS OF
EMPLOYMENT SHALL BE ON TERMS AND CONDITIONS SUBSTANTIALLY SIMILAR IN THE
AGGREGATE TO THE TERMS AND CONDITIONS OF THEIR EMPLOYMENT AS OF FEBRUARY 28,
2009.  THE BUYERS WOULD PROVIDE IN WRITING TO EACH SUCH U.S. BUSINESS EMPLOYEE
TO WHOM AN OFFER OF EMPLOYMENT IS MADE AN EXPLANATION OF THE MATERIAL TERMS AND
CONDITIONS OF THE OFFER AND A REASONABLE PERIOD OF TIME TO ACCEPT THE OFFER. 
THE SELLERS SHALL TERMINATE THE EMPLOYMENT OF ALL U.S. TRANSFERRING EMPLOYEES
EMPLOYED BY SUCH SELLER IMMEDIATELY PRIOR TO THE CLOSING AND SHALL COOPERATE
WITH AND USE ITS REASONABLE BEST EFFORTS TO ASSIST THE BUYERS IN THEIR EFFORTS
TO SECURE SATISFACTORY EMPLOYMENT ARRANGEMENTS WITH THOSE BUSINESS EMPLOYEES TO
WHOM A BUYER MAKES AN OFFER OF EMPLOYMENT.  IN ADDITION, THE PARTIES HERETO
AGREE AS FOLLOWS:

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

(I)                                     THE SELLERS SHALL BE SOLELY RESPONSIBLE
FOR, AND SHALL DISCHARGE AND SHALL INDEMNIFY THE BUYERS IN RESPECT OF, ANY AND
ALL LIABILITIES, OBLIGATIONS, COSTS, EXPENSES, CLAIMS AND DEMANDS ARISING OUT OF
OR RELATING TO THE EMPLOYMENT (AND/OR THE TERMINATION OF EMPLOYMENT) OF
EMPLOYEES OF THE SELLERS WHO DO NOT BECOME TRANSFERRING EMPLOYEES, WHETHER SUCH
LIABILITIES ARISE BEFORE, ON OR AFTER THE CLOSING DATE;

 

(II)                                  THE SELLERS SHALL BE SOLELY RESPONSIBLE
FOR, AND SHALL DISCHARGE AND SHALL INDEMNIFY THE BUYERS IN RESPECT OF, ANY AND
ALL LIABILITIES, OBLIGATIONS, COSTS, EXPENSES, CLAIMS AND DEMANDS ARISING OUT OF
OR RELATING TO THE EMPLOYMENT (AND/OR THE TERMINATION OF EMPLOYMENT) OF, OR
ACCRUING WITH RESPECT TO, ANY TRANSFERRING EMPLOYEE BEFORE THE DATE SUCH
EMPLOYEE ACTUALLY COMMENCES WORK WITH A BUYER AND ITS AFFILIATES PURSUANT TO
THIS SECTION 5.8  (EXCEPT THAT IN RESPECT OF THE UK TRANSFERRING EMPLOYEES THE
SELLERS SHALL NOT BE LIABLE FOR ANY REDUNDANCY PAYMENTS WHICH BECOME DUE TO A UK
TRANSFERRING EMPLOYEE AS A RESULT OF A DISMISSAL BY A BUYER OR ITS AFFILIATES
AFTER THE DATE ON WHICH THEY BECOME EMPLOYED BY A BUYER OR ITS AFFILIATES SOLELY
BECAUSE SUCH REDUNDANCY PAYMENT IS CALCULATED OR DUE AS A RESULT OF THEIR PERIOD
OF SERVICE PRIOR TO THE DATE ON WHICH THEY BECAME EMPLOYED BY THE BUYER OR ITS
AFFILIATES). FOR AVOIDANCE OF DOUBT, THE SELLERS SHALL BE SOLELY RESPONSIBLE FOR
ANY AND ALL SEVERANCE PAYMENTS OR CHANGE IN CONTROL PAYMENTS WHICH ARISE AS A
RESULT OF AN ACT OF THE SELLER OR DIRECTLY AS A RESULT OF THEIR EMPLOYMENT WITH
THE SELLER BEING TERMINATED (BUT EXCLUDING ANY SUBSEQUENT TERMINATION BY A BUYER
OR ITS AFFILIATES) OR DIRECTLY AS A RESULT OF THE OCCURRENCE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND SALARY OR OTHER COMPENSATION, AND ACCRUED
BONUS OR COMMISSION PAYMENTS MADE OR OWING TO EMPLOYEES OR INDEPENDENT
CONTRACTORS OF THE SELLERS IN RESPECT OF THE PERIOD OF THEIR EMPLOYMENT BY THE
SELLER;

 

(III)                               FOR AVOIDANCE OF DOUBT, THE SELLERS SHALL BE
SOLELY RESPONSIBLE FOR ANY AND ALL SEVERANCE PAYMENTS, CHANGE IN CONTROL
PAYMENTS, SALARY OR OTHER COMPENSATION, AND ACCRUED BONUS OR COMMISSION PAYMENTS
MADE OR OWING TO EMPLOYEES OR INDEPENDENT CONTRACTORS OF THE SELLERS;

 

(IV)                              THE BUYERS SHALL BE SOLELY RESPONSIBLE FOR,
SHALL DISCHARGE AND SHALL INDEMNIFY THE SELLERS IN RESPECT OF, ANY AND ALL
LIABILITIES, COSTS, OBLIGATIONS, EXPENSES, CLAIMS AND DEMANDS (INCLUDING FOR THE
AVOIDANCE OF DOUBT ALL COMPENSATION, PAY AND ACCRUED BONUS OR COMMISSION
PAYMENTS) ARISING FROM OR IN RESPECT OF ANY OF THE TRANSFERRING EMPLOYEES AFTER
CLOSING AND NOT RELATING TO ANY MATTERS, EVENTS OR OCCURRENCES ARISING BEFORE
CLOSING;

 

(V)                                 THE SELLERS SHALL BE SOLELY RESPONSIBLE FOR,
AND SHALL DISCHARGE AND SHALL INDEMNIFY THE BUYERS IN RESPECT OF, ANY AND ALL
LIABILITIES, OBLIGATIONS, COSTS, EXPENSES, CLAIMS AND DEMANDS ARISING OUT OF OR
RELATING TO THE EMPLOYMENT (AND/OR THE TERMINATION OF EMPLOYMENT) OF ANY
EMPLOYEE OR FORMER EMPLOYEE OF THE SELLERS WHOSE EMPLOYMENT (AND/OR ASSOCIATED
LIABILITIES) TRANSFERS TO THE BUYERS UNDER OPERATION OF LAW BUT WHO ARE NOT
IDENTIFIED ON SCHEDULE 5.8(A) OF THE DISCLOSURE SCHEDULES;  PROVIDED, HOWEVER,
THAT THIS SECTION 5.8(A)(IV) SHALL NOT APPLY WITH RESPECT TO THE CONTINUING
COSTS OF EMPLOYING ANY INDIVIDUAL DESCRIBED IN THIS SUBSECTION IF THE BUYERS
DECIDE TO EMPLOY SUCH INDIVIDUAL IN THE MEDIA BUSINESS ON AN ONGOING BASIS;

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

(VI)                              FOR AVOIDANCE OF DOUBT, THE SELLERS SHALL BE
RESPONSIBLE FOR ANY AND ALL PAYMENTS TO TRANSFERRING EMPLOYEES (INCLUDING ANY
EMPLOYER-RELATED WITHHOLDING AND SOCIAL SECURITY OBLIGATIONS) IN CONNECTION WITH
STOCK OPTIONS, RESTRICTED STOCK UNITS, OR OTHER EQUITY AWARDS GRANTED UNDER AN
EQUITY INCENTIVE PLAN OF THE SELLERS; AND

 

(VII)                           FOR AVOIDANCE OF DOUBT, THE SELLERS SHALL BE
RESPONSIBLE FOR THE PROVISION OF COBRA BENEFITS TO EMPLOYEES OF SELLER RECEIVING
SUCH BENEFITS AS OF THE CLOSING DATE, AND TO ANY EMPLOYEE WHO DOES NOT BECOME A
TRANSFERRING EMPLOYEE, UNDER A GROUP HEALTH PLAN OF THE SELLERS ON AND AFTER THE
CLOSING DATE.

 


(B)                                 THE SELLERS SHALL BE RESPONSIBLE FOR THE
PAYMENT OF ALL VACATION PAY EARNED BUT NOT PAID TO ITS EMPLOYEES UNTIL AND
THROUGH THE DATE OF TERMINATION OF EACH SUCH EMPLOYEE. THE BUYERS SHALL, IN
RESPECT OF THE U.K. TRANSFERRING EMPLOYEES, REIMBURSE TO MIVA UK WITHIN 28 DAYS
OF THE CLOSING AN AMOUNT EQUAL TO ALL OUTSTANDING SUMS DUE TO MIVA UK FROM THE
U.K. TRANSFERRING EMPLOYEES IN RESPECT OF ANY INTEREST-FREE SEASON TICKET TRAVEL
LOANS MADE BY MIVA UK TO U.K. TRANSFERRING EMPLOYEES.


 


(C)                                  FROM AND AFTER THE CLOSING DATE, BUYERS
SHALL OFFER TO U.S. TRANSFERRING EMPLOYEES SUCH BENEFIT PLANS AND ARRANGEMENTS
THAT ARE SUBSTANTIALLY SIMILAR TO THOSE PROVIDED BY THE SELLERS AND THEIR
AFFILIATES TO THE U.S. TRANSFERRING EMPLOYEES IMMEDIATELY PRIOR TO THE CLOSING. 
WITH RESPECT TO THE COVERAGE OF THE TRANSFERRING EMPLOYEES UNDER BUYER’S WELFARE
PLANS, (I) EACH SUCH EMPLOYEE’S CREDITED SERVICE WITH SELLER AND ITS AFFILIATES
SHALL BE CREDITED AGAINST ANY WAITING PERIOD APPLICABLE TO ELIGIBILITY FOR
ENROLLMENT OF NEW EMPLOYEES UNDER BUYER’S WELFARE PLANS TO THE SAME EXTENT SUCH
SERVICE WAS CREDITED UNDER THE SIMILAR SELLER WELFARE PLAN; (II) LIMITATIONS ON
BENEFITS DUE TO PRE-EXISTING CONDITIONS SHALL BE WAIVED FOR ANY U.S.
TRANSFERRING EMPLOYEE ENROLLED IN ANY SELLER WELFARE PLAN AS OF THE CLOSING
DATE; (III) ANY OUT-OF-POCKET ANNUAL MAXIMUMS AND DEDUCTIBLES TAKEN INTO ACCOUNT
UNDER THE SELLER WELFARE PLAN FOR ANY U.S. TRANSFERRING EMPLOYEE IN THE CALENDAR
YEAR WHICH CONTAINS THE CLOSING DATE SHALL BE CREDITED UNDER BUYER’S WELFARE
PLAN FOR THE SAME CALENDAR YEAR; AND (IV) WITH RESPECT TO AGGREGATE LIFETIME
MAXIMUM BENEFITS AVAILABLE UNDER BUYER’S WELFARE PLANS, A TRANSFERRING
EMPLOYEE’S PRIOR CLAIM EXPERIENCE UNDER ANY OF SELLER WELFARE PLAN WILL NOT BE
TAKEN INTO ACCOUNT, IN EACH OF CLAUSES (I) THROUGH (IV) ABOVE, TO THE EXTENT
PERMITTED UNDER THE TERMS AND CONDITIONS OF BUYER’S WELFARE PLANS AS OF THE
CLOSING;  PROVIDED, HOWEVER, THAT IF THE ITEMS DESCRIBED IN CLAUSES (I) THROUGH
(IV) ABOVE ARE NOT PERMITTED UNDER THE TERMS AND CONDITIONS OF BUYER’S WELFARE
PLANS, BUYER AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO NEGOTIATE WITH ITS
INSURANCE CARRIERS TO EFFECTUATE THE INTENT OF CLAUSES (I) THROUGH (IV) ABOVE,
TO THE EXTENT DOING SO DOES NOT RESULT IN SIGNIFICANT COST TO BUYER, AS
DETERMINED IN BUYER’S SOLE DISCRETION.  .  FOR PURPOSES OF THIS SECTION 5.8(C),
THE TERM BUYER’S WELFARE PLANS SHALL MEAN WELFARE PLANS SPONSORED OR MAINTAINED
BY BUYER OR ITS AFFILIATES AND SELLER WELFARE PLANS SHALL MEAN WELFARE PLANS
SPONSORED OR MAINTAINED BY SELLER OR ITS AFFILIATES.


 


(D)                                 SELLERS AND BUYERS SHALL COMPLY WITH THEIR
RESPECTIVE OBLIGATIONS UNDER THE TRANSFER OF UNDERTAKINGS (PROTECTION OF
EMPLOYMENT) REGULATIONS 2006 (“TUPE”) IN RESPECT OF THE UK TRANSFERRING
EMPLOYEES, INCLUDING WITHOUT LIMITATION, THE SELLER’S OBLIGATION TO INFORM
AND/OR CONSULT WITH THE EMPLOYEE REPRESENTATIVES.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

32

--------------------------------------------------------------------------------


 


(E)                                  SELLER COVENANT NOT TO SUE IN RESPECT OF
ANY NON-SOLICITATION, NON-COMPETITION, NON-DISCLOSURE, AND CONFIDENTIALITY
PROVISIONS OR AGREEMENTS ENTERED INTO BETWEEN ANY SELLER AND ANY TRANSFERRED
EMPLOYEE PRIOR TO CLOSING THAT WOULD RESTRICT ANY TRANSFERRED EMPLOYEE’S
EMPLOYMENT AND/OR CONDUCT IN CONNECTION AS AN EMPLOYEE OF A BUYER OR AN
AFFILIATE OF A BUYER AFTER CLOSING.


 


(F)                                    NOTHING IN THIS SECTION 5.8 IS INTENDED
TO OR SHALL CONFER UPON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS ANY RIGHT TO EMPLOYMENT OR ANY
OTHER LEGAL OR EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY NATURE.


 

Section 5.9                                      MIVA, Findwhat, Searchfeed, and
eSpotting Names.

 

(a)                                  Within 90 days of the date hereof, MIVA
agrees to take or cause to be taken such actions as are required to change the
respective names of MIVA, Inc. and any of its Affiliates or any name being used
by the Sellers or any of their Affiliates (including any name used for “doing
business as” purposes) in MIVA’s or such Affiliate’s jurisdiction of
organization and in any state or foreign state or country where the Sellers or
such Affiliate are qualified and registered to do business, so that neither the
name of MIVA, Inc. nor any of the Sellers’ Affiliates contains any of the
following words or derivatives thereof:  MIVA, eSpotting, FindWhat or
SearchFeed.  Concurrently herewith the Sellers are executing and delivering an
Intellectual Property Assignment assigning all such names and any other
Intellectual Property included in the Transferred Assets to the Buyers.  The
Sellers agree that neither it nor any of its Affiliates shall use any of the
names listed above or any derivative thereof for any business, commercial,
professional or other endeavor.

 

(b)                                 Buyers acknowledge that Sellers and their
Affiliates have provided certain rights to use the “MIVA” name and mark under
the Small Business Solutions Agreements. Notwithstanding anything herein to the
contrary, Buyers hereby grant, and shall cause Buyers’ Affiliates to grant, to
Sellers and Sellers’ Affiliates a royalty-free right and license to use such
Intellectual Property rights entailed in the U.S. Media Assets as are necessary
in order for MIVA and its Affiliates to comply with the terms and conditions of
the Small Business Solutions License Agreement. In addition, neither the Buyers
nor Buyers’ Affiliates will use the MIVA MERCHANT mark or any variant containing
“MIVA MERCHANT,” for any product or service during the term of the license
granted under the Small Business Solutions License Agreement.

 

Section 5.10                        Non-Competition; Non-Solicitation.

 


(A)                                  FOR A PERIOD OF FIVE YEARS FOLLOWING THE
CLOSING (THE “RESTRICTED PERIOD”), OR FOR SUCH SHORTER PERIOD AS EXPRESSLY SET
FORTH BELOW, EACH OF THE SELLERS AGREES NOT TO, AND SHALL CAUSE THEIR AFFILIATES
NOT TO, DIRECTLY OR INDIRECTLY THROUGH ANY PERSON OR CONTRACTUAL ARRANGEMENT:


 

(I)                                     ENGAGE IN ANY BUSINESS ACTIVITY WITH,
HAVE ANY ECONOMIC OR OWNERSHIP INTEREST IN OR LOAN ANY MONEY TO, OR PERFORM ANY
SERVICES OR PROVIDE ANY ADVICE FOR, ANY PERSON, FIRM, CORPORATION, BUSINESS OR
ENTITY (WHETHER AS A SHAREHOLDER, MEMBER, PARTNER, INVESTOR, PROPRIETOR,
PRINCIPAL, AGENT, SECURITY HOLDER, TRUSTEE, BENEFICIARY, CREDITOR LENDING CREDIT

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

OR MONEY FOR THE PURPOSE OF ESTABLISHING OR OPERATING ANY SUCH BUSINESS OR
OTHERWISE, ALONE OR IN ASSOCIATION WITH ANY OTHER PERSON OR ENTITY) WHICH IS THE
SAME AS, SUBSTANTIALLY SIMILAR TO, OR SUBSTANTIALLY COMPETITIVE WITH, THE MEDIA
BUSINESS WITHIN THE UNITED STATES AND EUROPE; PROVIDED, HOWEVER, THAT NOTHING
HEREIN SHALL PREVENT (A) FOR THE AVOIDANCE OF DOUBT, ANY INDIVIDUAL MEMBER OF
THE BOARD OF DIRECTORS OF ANY OF THE SELLERS OR SELLERS’ AFFILIATES FROM BEING A
MEMBER OF THE BOARD OF DIRECTORS OF ANY OTHER ENTITY IN THEIR PERSONAL CAPACITY
AND NOT IN THEIR CAPACITY AS A MEMBER OF THE BOARD OF DIRECTORS OF MIVA OR ANY
OF MIVA’S AFFILIATES, (B) SELLERS OR THEIR AFFILIATES FROM OWNING AND OPERATING
TOOLBAR, HOMEPAGE AND DESKTOP PRODUCTS, THROUGH ITS MIVA DIRECT DIVISION AS
OPERATED BY THEM AT CLOSING OR (C) A THIRD PARTY THAT ACQUIRES THE SELLERS OR
ANY OF THEIR AFFILIATES FROM OPERATING A MEDIA BUSINESS; PROVIDED, THAT WITH
RESPECT TO CLAUSE (B), SUCH PARTY DOES NOT CAUSE THE SELLERS OR ANY SELLER
ACQUIRED AFFILIATE TO OPERATE A MEDIA BUSINESS.

 

(II)                                  EACH OF THE SELLERS COVENANTS AND AGREES
THAT IT IS UNLIKELY THAT IT COULD UNDERTAKE ANY OF THE ACTIVITIES DESCRIBED IN
THIS SECTION 5.10(A)(II) WITHOUT NECESSARILY BENEFITING FROM AND MAKING USE OF
THE CONFIDENTIAL INFORMATION.  EACH OF THE SELLERS THEREFORE COVENANTS AND
AGREES THAT DURING THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE
SECOND ANNIVERSARY OF THE DATE HEREOF NEITHER IT NOR ANY OF ITS AFFILIATES
SHALL, FOR ITSELF, THEMSELVES OR ANY THIRD PARTY, DIRECTLY OR INDIRECTLY,
(I) DIVERT FROM ANY OF THE BUYERS OR ANY OF THEIR AFFILIATES ANY BUSINESS OF ANY
KIND IN WHICH EITHER THE SELLERS WERE ENGAGED WITH RESPECT OF THE MEDIA BUSINESS
OR THE BUYERS WERE ENGAGED IN AT THE CLOSING, INCLUDING, WITHOUT LIMITATION, THE
SOLICITATION OR INDUCEMENT OF OR INTERFERENCE WITH, ANY PAST, EXISTING OR
PROSPECTIVE CLIENT, CUSTOMER OR SOURCE OF FINANCING OF THE SELLERS, THE BUYERS
OR ANY AFFILIATE OF THE BUYERS, (II) EMPLOY OR SOLICIT FOR EMPLOYMENT PERSON
EMPLOYED BY ANY OF THE BUYERS, ANY AFFILIATE OF THE BUYERS OR ANY TRANSFERRING
EMPLOYEES OR INDUCE ANY TRANSFERRING EMPLOYEE OR EMPLOYEE OF ANY OF THE BUYERS
OR ANY AFFILIATE OF THE BUYERS TO LEAVE THE EMPLOY OF THE BUYERS OR ANY
AFFILIATE OF THE BUYERS FOR ANY REASON WHATSOEVER, UNLESS SUCH PERSON WILL HAVE
CEASED TO BE EMPLOYED OR ENGAGED BY A BUYER FOR A PERIOD OF AT LEAST SIX MONTHS
PRIOR THERETO OR (III) ATTEMPT TO DO ANY OF THE FOREGOING; PROVIDED, HOWEVER,
THAT NOTHING HEREIN SHALL PREVENT ANY SELLER OR ANY OF ITS AFFILIATES FROM
ENGAGING IN GENERAL MEDIA ADVERTISING OR SOLICITATION THAT MAY BE TARGETED TO A
PARTICULAR GEOGRAPHIC OR TECHNICAL AREA BUT THAT IS NOT TARGETED TOWARD
TRANSFERRING EMPLOYEES; OR

 

(III)                               DISPARAGE THE BUYERS OR ANY OF THEIR
AFFILIATES IN ANY WAY THAT COULD ADVERSELY AFFECT THE GOODWILL, REPUTATION OR
BUSINESS RELATIONSHIPS OF THE MEDIA BUSINESS, THE BUYERS OR ANY OF THEIR
AFFILIATES WITH THE PUBLIC GENERALLY, OR WITH ANY OF THEIR CUSTOMERS, SUPPLIERS
OR EMPLOYEES.

 


(B)                                 EACH OF THE BUYERS COVENANTS AND AGREES THAT
DURING THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE SECOND
ANNIVERSARY OF THE DATE HEREOF NEITHER IT NOR ANY OF ITS AFFILIATES SHALL, FOR
ITSELF, THEMSELVES OR ANY THIRD PARTY, DIRECTLY OR INDIRECTLY, (I) EMPLOY OR
SOLICIT FOR EMPLOYMENT PERSON EMPLOYED BY ANY OF THE SELLERS OR ANY AFFILIATE OF
THE BUYERS (OTHER THAN THE TRANSFERRING EMPLOYEES) OR INDUCE ANY EMPLOYEE OF ANY
OF THE SELLERS OR ANY AFFILIATE OF THE SELLERS (OTHER THAN THE TRANSFERRING
EMPLOYEES) TO LEAVE THE EMPLOY OF THE SELLERS OR ANY AFFILIATE OF THE SELLERS
FOR ANY REASON WHATSOEVER, UNLESS SUCH PERSON WILL HAVE CEASED TO BE EMPLOYED OR
ENGAGED BY A SELLER FOR A PERIOD OF AT LEAST SIX MONTHS PRIOR THERETO OR

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

34

--------------------------------------------------------------------------------


 


(II) ATTEMPT TO DO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT NOTHING HEREIN
SHALL PREVENT ANY BUYER OR ANY OF ITS AFFILIATES FROM (A) ENGAGING IN GENERAL
MEDIA ADVERTISING OR SOLICITATION THAT MAY BE TARGETED TO A PARTICULAR
GEOGRAPHIC OR TECHNICAL AREA BUT THAT IS NOT TARGETED TOWARD TRANSFERRING
EMPLOYEES OR (B) WITHIN 60 DAYS OF CLOSING, OFFERING EMPLOYMENT TO THOSE
BUSINESS EMPLOYEES SET FORTH IN SCHEDULE 5.10(B) OF THE SELLER DISCLOSURE
SCHEDULES AND, IF AND UPON SUCH PERSON’S ACCEPTANCE, EMPLOYING SUCH PERSON(S).


 


(C)                                  EACH OF THE SELLERS ACKNOWLEDGES AND AGREES
THAT ITS COMPLIANCE WITH THE COVENANTS CONTAINED IN THIS SECTION 5.10 HEREOF IS
NECESSARY TO PROTECT THE VALUE OF THE ONGOING BUSINESS AND ASSETS (INCLUDING THE
GOODWILL) AND OTHER PROPRIETARY INTERESTS BEING ACQUIRED PURSUANT TO THIS
AGREEMENT.  EACH OF THE SELLERS FURTHER ACKNOWLEDGES AND AGREES THAT A BREACH OF
THE COVENANTS IN THIS SECTION 5.10 WILL RESULT IN IRREPARABLE AND CONTINUING
DAMAGE TO THE BUYERS FOR WHICH THERE WILL BE NO ADEQUATE REMEDY AT LAW, AND
AGREES THAT IN THE EVENT OF ANY BREACH OR THREATENED BREACH OF SUCH COVENANTS,
THE BUYERS SHALL BE ENTITLED TO INTERIM RELIEF IN THE FORM OF A TEMPORARY
RESTRAINING ORDER, PRELIMINARY INJUNCTION OR INJUNCTION AND TO HAVE SUCH
COVENANTS SPECIFICALLY ENFORCED BY ANY COURT HAVING EQUITY JURISDICTION IN
ADDITION TO SUCH OTHER AND FURTHER RELIEF AS MAY BE PROPER.


 


(D)                                 SUBJECT TO SECTION 5.10(A)(I), IT IS THE
INTENTION OF THE PARTIES HERETO THAT THE SCOPE AND EFFECT OF THE COVENANTS
CONTAINED IN THIS SECTION 5.10 SHALL BE AS BROAD IN TIME AND GEOGRAPHY, AND IN
ALL OTHER RESPECTS, AS IS PERMITTED PURSUANT TO APPLICABLE LAW.  THE PROVISIONS
OF THIS SECTION 5.10 ARE SEVERABLE AND INDEPENDENT AND SHALL BE INTERPRETED AND
APPLIED CONSISTENTLY WITH REQUIREMENTS OF REASONABLENESS AND EQUITY.  IF ANY
PROVISION OF THIS SECTION 5.10 SHALL BE HELD TO RESTRICT COMPETITION TO A
GREATER DEGREE THAN IS PERMITTED BY APPLICABLE LAW OR TO BE INVALID OR OTHERWISE
UNENFORCEABLE, IN WHOLE OR IN PART, SUCH TERM OR PROVISION SHALL BE ADJUSTED
RATHER THAN VOIDED, AND THE REMAINDER OF THE PROVISIONS, OR ENFORCEABLE PARTS
THEREOF, SHALL NOT BE AFFECTED THEREBY, AND SHALL REMAIN IN FULL FORCE AND
EFFECT TO THE MAXIMUM EXTENT POSSIBLE.


 

Section 5.11                        Public Announcements.  The Sellers and the
Buyers shall consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statement with respect to the transactions contemplated hereby, and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law or any securities
exchange regulation, in which case the party proposing to issue such publication
or press release shall make reasonable efforts to consult in good faith with the
other party or parties before issuing any such publication or press release and
shall provide a copy thereof to the other party or parties prior to such
issuance.

 

Section 5.12                        Litigation Support.  In the event and for so
long as a Seller actively is pursuing, contesting or defending against any
action, investigation, charge, claim, or demand by a third party (including any
stockholder derivative action) in connection with (a) any transaction
contemplated by this Agreement, or (b) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident, action
failure to act, or transaction on or before the Closing Date involving the Media
Business, the Buyers will, and will cause their Affiliates to, upon reasonable
advanced written notice from the Sellers, reasonably cooperate

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

35

--------------------------------------------------------------------------------


 

with the Sellers and the Sellers’ Affiliates and their counsel in the contest or
defense of such causes of action, reasonably make available its personnel, and
reasonably provide such testimony and access to their books, records and other
materials as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the Sellers (including, without
limitation, travel expenses and the pro-rated reimbursement of the Buyers for
such person’s wages allocable to the time such person is providing assistance
hereunder).  Notwithstanding the foregoing, the Buyers and their Affiliates will
not be required to provide the cooperation called for by this Section 5.12 if in
the reasonable opinion of the Buyers the rendering of such cooperation would be
reasonably likely to jeopardize an attorney-client privilege of a Buyer, violate
any applicable Law or create a material conflict of interest to a Buyer.

 


ARTICLE VI
TAX MATTERS


 

Section 6.1                              Price Allocation.  Within one hundred
and twenty (120) days following the Closing Date, the Buyers shall prepare and
deliver to the Sellers a schedule allocating (i) the U.S. Purchase Price (plus
any U.S. Assumed Liabilities that are treated as consideration for the U.S.
Media Assets for Tax purposes) among the U.S. Media Assets and (ii) the European
Purchase Price (plus any European Assumed Liabilities that are treated as
consideration for the European Media Assets) among the European Media Assets for
Tax purposes (collectively, the “Price Allocation”).  Within thirty (30) days of
delivery of the Price Allocation, the Sellers shall notify the Buyers of any
proposed changes.  The parties shall consult with each other and attempt in good
faith to resolve any issues arising as a result of the Price Allocation.  If the
parties cannot agree on the Price Allocation, the dispute shall be resolved by
an independent nationally recognized accounting firm acceptable to the Buyers
and the Sellers.  The Price Allocation with respect to the U.S. Media Assets
shall be prepared in a manner consistent with Section 1060 of the Code and the
Treasury regulations promulgated thereunder.  Each party agrees to timely file
an IRS Form 8594 reflecting the Price Allocation with respect to the U.S. Media
Assets for the taxable year that includes the Closing Date and to make any
timely filing required by applicable state or local laws.  To the extent the
Purchase Price is adjusted after the Closing Date, the parties agree to revise
IRS Form 8594 as appropriate.  The Price Allocation made pursuant to this
Section 6.1 shall be binding on the Buyers and the Sellers for all Tax reporting
purposes.  Neither the Buyers nor the Sellers shall take any position
inconsistent with the Price Allocation in connection with any Tax proceeding,
except that the Buyers’ cost for the Transferred Assets may differ from the
amount so allocated to the extent necessary to reflect its capitalized
acquisition costs not included in the amount realized by Transferred Assets.  If
any taxing authority disputes the Price Allocation, the party receiving notice
of the dispute shall promptly notify the other party hereto of such dispute and
the parties hereto shall cooperate in good faith in responding to such dispute
in order to preserve the effectiveness of the Price Allocation.

 

Section 6.2                              Tax Indemnity Adjustment.  Any
indemnification payment under the terms of this Agreement shall be treated as an
adjustment to the Purchase Price for federal and United Kingdom income Tax
purposes.  Any payments subsequent to the Closing Date (such as indemnity
payments under the terms of this Agreement) that are treated as an adjustment to
the

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

Purchase Price of the Transferred Assets for Tax purposes shall be reflected as
an adjustment to the price allocated to either the U.S. Media Assets or the
European Media Assets that gave rise to the adjustment.  The amount of any such
adjustment shall be allocated among the U.S. Media Assets or the European Media
Assets in accordance with the Price Allocation provided in Section 6.1.

 

Section 6.3                              Transfer Taxes.  Transfer Taxes arising
as a result of the transactions contemplated by this Agreement shall be the
responsibility of the party on whom the Transfer Tax is imposed under the laws
of the applicable taxing jurisdiction, provided, however, that
(a) responsibility for VAT shall be dealt with in accordance with Section 6.5 of
this Agreement, and (b) for the sake of clarity, the Buyers shall not be liable
for any Transfer Taxes that are imposed on a Seller under the laws of the
applicable taxing jurisdiction, but for which a Buyer becomes liable as a result
of transferee liability, successor liability, or as a result of such Taxes
giving rise to a lien on the Transferred Assets.

 

Section 6.4                              Information.  The Buyers and the
Sellers agree to utilize the standard procedure set forth in Rev. Proc. 2004-53
with respect to wage reporting.

 

Section 6.5                              VAT.  All sums payable under the
Transaction Documents are exclusive of and Buyers shall be responsible for and
bear the cost of any VAT. Buyers shall be responsible for any VAT payable in
addition to the Consideration.  MIVA UK and European Acquisition Sub agree that
the sale of the UK Media Assets constitutes the transfer of a business as a
going concern, and shall use all reasonable eforts to procure that the
provisions of Section 49 and article 5 of the Value Added Tax (Special
Provisions) Order 1995 (SI/1995/1268) (the “Order”) apply to the sale and
purchase of the UK Media Assets such that the sale of such UK Media Assets falls
to be treated as neither a supply of goods nor a supply of services for VAT
purposes and that no VAT shall be chargeable in respect thereof. If, not
withstanding the foregoing, HM Revenue & Customs determine in writing that VAT
is chargeable in respect of the sale of any of the UK Media Assets, MIVA UK
shall forthwith provide to European Acquisition Sub a copy of such written
determination, together with a valid VAT invoice complete in all respects in
relation to any VAT chargeable. The VAT so chargeable shall be paid by European
Acquisition Sub Buyer to MIVA UK on the later of two Business Days after the
receipt by European Acquisition Sub of credit or repayment from HM Revenue &
Customs in respect of such VAT and two Business Days prior to the date on which
MIVA UK is liable to account for the same to HM Revenue & Customs.  Buyers
represent and warrant that the European Acquisition Sub has applied to become a
registered taxable person for the purposes of VAT and is not a member of a
partly exempt VAT group.

 


ARTICLE VII
INDEMNIFICATION


 

Section 7.1                              Survival of Representations,
Warranties.  The representations and warranties of each of the Sellers and each
of the Buyers contained in this Agreement and any schedule, certificate or other
document delivered pursuant hereto shall survive the Closing for a period of
[***] following the Closing Date; provided, however, that:

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

37

--------------------------------------------------------------------------------


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN [***] SHALL SURVIVE [***],[***] SHALL SURVIVE [***] ([***] ARE
COLLECTIVELY REFERRED TO HEREIN AS THE “[***]”), [***] SHALL SURVIVE [***];


 


(B)                                 ANY REPRESENTATION IN THE CASE OF [***],
SHALL SURVIVE [***].


 

Neither the Sellers nor the Buyers shall have any liability whatsoever with
respect to any such representations and warranties unless a claim is made
hereunder prior to the expiration of the survival period for such representation
and warranty, in which case such representation and warranty shall survive as to
such claim until such claim has been finally resolved.

 

Section 7.2                              Indemnification by the Sellers.

 


(A)                                  SUBJECT TO SECTION 7.2(B), THE SELLERS
SHALL JOINTLY AND SEVERALLY SAVE, DEFEND, INDEMNIFY AND HOLD HARMLESS EACH OF
THE BUYERS AND THEIR AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES, SUCCESSORS
AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES,
DEFICIENCIES, CLAIMS, DIMINUTION OF VALUE, INTEREST, AWARDS, JUDGMENTS,
PENALTIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES, COSTS AND OTHER
OUT-OF-POCKET EXPENSES INCURRED IN INVESTIGATING, PREPARING OR DEFENDING THE
FOREGOING) (HEREINAFTER COLLECTIVELY, “LOSSES”), ASSERTED AGAINST, INCURRED,
SUSTAINED OR SUFFERED BY ANY OF THE FOREGOING AS A RESULT OF, ARISING OUT OF OR
RELATING TO:


 

(I)                                     ANY BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY EITHER SELLER CONTAINED IN THIS AGREEMENT OR ANY SCHEDULE,
CERTIFICATE OR OTHER DOCUMENT DELIVERED PURSUANT HERETO (WITHOUT GIVING EFFECT
TO ANY MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR QUALIFICATION);

 

(II)                                  ANY BREACH OF ANY COVENANT OR AGREEMENT BY
EITHER SELLER CONTAINED IN THIS AGREEMENT OR ANY SCHEDULE, CERTIFICATE OR OTHER
DOCUMENT DELIVERED PURSUANT HERETO;

 

(III)                               ANY AND ALL EXCLUDED LIABILITIES (INCLUDING,
WITHOUT LIMITATION, ANY SELLER TAXES); AND

 

(IV)                              ANY ACTION BROUGHT BY SHAREHOLDERS OF THE
SELLERS AND RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(B)                                 [***].


 

Section 7.3                              Indemnification by the Buyers.  The
Buyers shall jointly and severally save, defend, indemnify and hold harmless the
Sellers and their Affiliates and the respective Representatives, successors and
assigns of each of the foregoing from and against any and all Losses asserted
against, incurred, sustained or suffered by any of the foregoing as a result of,
arising out of or relating to:

 


(A)                                  ANY BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY EITHER BUYER CONTAINED IN THIS AGREEMENT OR ANY SCHEDULE,
CERTIFICATE OR OTHER DOCUMENT DELIVERED PURSUANT HERETO(WITHOUT GIVING EFFECT TO
ANY MATERIALITY, MATERIAL ADVERSE EFFECT OR SIMILAR QUALIFICATION);

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

38

--------------------------------------------------------------------------------


 


(B)                                 ANY BREACH OF ANY COVENANT OR AGREEMENT BY
EITHER BUYER CONTAINED IN THIS AGREEMENT OR ANY SCHEDULE, CERTIFICATE OR OTHER
DOCUMENT DELIVERED PURSUANT HERETO OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY; AND


 


(C)                                  ANY ASSUMED LIABILITY.


 

Section 7.4                              Tax Allocation.  All Taxes and similar
ad valorem obligations levied with respect to the Transferred Assets for a
taxable period that includes (but does not end on) the Closing Date shall be
apportioned between Sellers, on the one hand, and the Buyers, on the other hand,
as of the Closing Date based on the number of days of such taxable period
included in the period through and including the Closing Date (“Pre-Closing Tax
Period”) and the number of days of such taxable period included in the period
commencing on the day after the Closing Date (“Post-Closing Tax Period”).  The
Sellers shall be jointly and severally liable for the proportionate amount of
such Taxes that is attributable to the Pre-Closing Tax Period, and the Buyers
shall be liable for the proportionate amount of such Taxes that is attributable
to the Post-Closing Tax Period.  Within a reasonable period, the Sellers and the
Buyers shall present a statement to the other setting forth the amount of
reimbursement to which each is entitled under this Section 7.4, together with
such supporting evidence as is reasonably necessary to calculate the proration
amount.  The proration amount shall be paid by the party owing it to the other
party within ten (l0) days after delivery of such statement.  Any payment
required under this Section 7.4 and not made within ten (10) days after delivery
of the statement shall bear interest at the rate per annum determined, from time
to time, under the provisions of Section 6621(a)(2) of the Code for each day
until paid.

 

Section 7.5                              Procedures.

 


(A)                                  IN ORDER FOR A PARTY (THE “INDEMNIFIED
PARTY”) TO BE ENTITLED TO ANY INDEMNIFICATION PROVIDED FOR UNDER THIS AGREEMENT
IN RESPECT OF, ARISING OUT OF OR INVOLVING A LOSS OR A CLAIM OR DEMAND MADE BY
ANY PERSON AGAINST THE INDEMNIFIED PARTY (A “THIRD PARTY CLAIM”), SUCH
INDEMNIFIED PARTY SHALL DELIVER NOTICE THEREOF TO THE PARTY AGAINST WHOM
INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) WITH REASONABLE PROMPTNESS AFTER
RECEIPT BY SUCH INDEMNIFIED PARTY OF WRITTEN NOTICE OF THE THIRD PARTY CLAIM AND
SHALL PROVIDE THE INDEMNIFYING PARTY WITH SUCH INFORMATION WITH RESPECT THERETO
AS THE INDEMNIFYING PARTY MAY REASONABLY REQUEST.  THE FAILURE TO PROVIDE SUCH
NOTICE, HOWEVER, SHALL NOT RELEASE THE INDEMNIFYING PARTY FROM ANY OF ITS
OBLIGATIONS UNDER THIS ARTICLE VIII EXCEPT TO THE EXTENT THAT THE INDEMNIFYING
PARTY IS SIGNIFICANTLY PREJUDICED BY SUCH FAILURE.


 


(B)                                 IF (I) THE INDEMNIFYING PARTY ACKNOWLEDGES
IN WRITING, WITHIN 30 DAYS AFTER RECEIPT OF NOTICE FROM THE INDEMNIFIED PARTY OF
THE COMMENCEMENT OF A THIRD PARTY CLAIM, ITS OBLIGATION TO INDEMNIFY THE
INDEMNIFIED PARTY AGAINST ANY AND ALL LOSSES INVOLVING CLAIMS THAT MAY RESULT
FROM SUCH THIRD PARTY CLAIM PURSUANT TO THE TERMS OF THIS AGREEMENT; (II) THE
INDEMNIFYING PARTY PROVIDES THE INDEMNIFIED PARTY WITH EVIDENCE REASONABLY
ACCEPTABLE TO THE INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL HAVE THE
FINANCIAL RESOURCES TO DEFEND AGAINST SUCH THIRD PARTY CLAIM AND FULFILL ITS
INDEMNIFICATION OBLIGATIONS HEREUNDER; (III) THE THIRD PARTY CLAIM INVOLVES ONLY
MONEY DAMAGES AND DOES NOT SEEK AN INJUNCTION OR OTHER EQUITABLE RELIEF;
(IV) SETTLEMENT OR AN ADVERSE JUDGMENT OF THE THIRD PARTY CLAIM WILL NOT

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

39

--------------------------------------------------------------------------------


 


MATERIALLY ADVERSELY AFFECT THE CONTINUING BUSINESS INTERESTS OF THE INDEMNIFIED
PARTY, THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT, UPON WRITTEN NOTICE TO THE
INDEMNIFIED PARTY PROVIDED WITHIN THIRTY (30) DAYS AFTER RECEIPT OF NOTICE FROM
THE INDEMNIFIED PARTY OF THE COMMENCEMENT OF A THIRD PARTY CLAIM, TO ASSUME THE
DEFENSE THEREOF AT THE EXPENSE OF THE INDEMNIFYING PARTY (WHICH EXPENSES SHALL
NOT BE APPLIED AGAINST ANY INDEMNITY LIMITATION HEREIN) WITH COUNSEL SELECTED BY
THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY. 
THE INDEMNIFYING PARTY SHALL BE LIABLE FOR THE FEES AND EXPENSES OF COUNSEL
EMPLOYED BY THE INDEMNIFIED PARTY FOR ANY PERIOD DURING WHICH THE INDEMNIFYING
PARTY HAS FAILED TO ASSUME THE DEFENSE THEREOF IF AND TO THE EXTENT THAT IT IS
ULTIMATELY DETERMINED THAT SUCH INDEMNIFYING PARTY HAS AN INDEMNITY OBLIGATION
FOR INDEMNIFIABLE LOSSES AS PROVIDED UNDER SECTION 7.2 OR 7.3, AS APPLICABLE,
WITH RESPECT TO SUCH COUNSEL FEES AND EXPENSES.  IF THE INDEMNIFYING PARTY DOES
NOT EXPRESSLY ELECT TO ASSUME THE DEFENSE OF SUCH THIRD PARTY CLAIM WITHIN THE
TIME PERIOD AND OTHERWISE IN ACCORDANCE WITH THE FIRST SENTENCE OF THIS
SECTION 7.5(B), THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE
OF AND TO SETTLE SUCH THIRD PARTY CLAIM; PROVIDED, HOWEVER, THAT THE
INDEMNIFYING PARTY MAY, AT ITS OWN OPTION AND AT ITS OWN EXPENSE, PARTICIPATE IN
THE DEFENSE OF SUCH THIRD PARTY CLAIM THROUGH REPRESENTATIVES AND COUNSEL OF ITS
OWN CHOOSING, COST AND EXPENSE.  IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE
OF SUCH THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PARTY UNLESS
(I) THE EMPLOYMENT OF SUCH COUNSEL SHALL HAVE BEEN SPECIFICALLY AUTHORIZED IN
WRITING BY THE INDEMNIFYING PARTY OR (II) THE INDEMNIFIED PARTY REASONABLY
DETERMINES THAT REPRESENTATION BY COUNSEL TO THE INDEMNIFYING PARTY OF BOTH THE
INDEMNIFYING PARTY AND SUCH INDEMNIFIED PARTY WOULD PRESENT SUCH COUNSEL WITH A
CONFLICT OF INTEREST.  IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF ANY
THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL, AT THE INDEMNIFYING PARTY’S
EXPENSE, COOPERATE WITH THE INDEMNIFYING PARTY IN SUCH DEFENSE AND MAKE
AVAILABLE TO THE INDEMNIFYING PARTY ALL WITNESSES, PERTINENT RECORDS, MATERIALS
AND INFORMATION IN THE INDEMNIFIED PARTY’S POSSESSION OR UNDER THE INDEMNIFIED
PARTY’S CONTROL RELATING THERETO AS IS REASONABLY REQUIRED BY THE INDEMNIFYING
PARTY.  IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF ANY THIRD PARTY CLAIM,
THE INDEMNIFYING PARTY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, ENTER INTO ANY SETTLEMENT OR COMPROMISE OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT TO SUCH THIRD PARTY CLAIM IF SUCH SETTLEMENT,
COMPROMISE OR JUDGMENT (I) INVOLVES A FINDING OR ADMISSION OF WRONGDOING,
(II) DOES NOT INCLUDE AN UNCONDITIONAL WRITTEN RELEASE BY THE CLAIMANT OR
PLAINTIFF OF THE INDEMNIFIED PARTY FROM ALL LIABILITY IN RESPECT OF SUCH THIRD
PARTY CLAIM OR (III) IMPOSES EQUITABLE REMEDIES OR ANY OBLIGATION ON THE
INDEMNIFIED PARTY OTHER THAN SOLELY THE PAYMENT OF MONEY DAMAGES FOR WHICH THE
INDEMNIFIED PARTY WILL BE INDEMNIFIED HEREUNDER.


 


(C)                                  IF, IN CONNECTION WITH A THIRD PARTY CLAIM,
THE INDEMNIFYING PARTY HAS, IN ACCORDANCE WITH SECTION 7.5(B), ACKNOWLEDGED IN
WRITING ITS OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTY AGAINST ANY AND ALL
LOSSES IN RESPECT THEREOF, THE INDEMNIFICATION REQUIRED HEREUNDER IN RESPECT OF
THAT THIRD PARTY CLAIM SHALL BE MADE BY PROMPT PAYMENT BY THE INDEMNIFYING PARTY
OF THE AMOUNT OF ACTUAL LOSSES IN CONNECTION THEREWITH, AS AND WHEN BILLS ARE
RECEIVED BY THE INDEMNIFYING PARTY OR LOSSES INCURRED HAVE BEEN NOTIFIED TO THE
INDEMNIFYING PARTY, TOGETHER WITH INTEREST ON ANY AMOUNT NOT REPAID AS NECESSARY
TO THE INDEMNIFIED PARTY BY THE INDEMNIFYING PARTY WITHIN TEN BUSINESS DAYS
AFTER RECEIPT OF NOTICE OF

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

40

--------------------------------------------------------------------------------


 


SUCH LOSSES, FROM THE DATE SUCH LOSSES HAVE BEEN NOTIFIED TO THE INDEMNIFYING
PARTY, AT THE RATE OF INTEREST DESCRIBED IN SECTION 2.7(D).


 


(D)                                 THE INDEMNIFYING PARTY SHALL NOT BE ENTITLED
TO REQUIRE THAT ANY ACTION BE MADE OR BROUGHT AGAINST ANY OTHER PERSON BEFORE
ACTION IS BROUGHT OR CLAIM IS MADE AGAINST IT HEREUNDER BY THE INDEMNIFIED
PARTY.


 


(E)                                  IN THE EVENT ANY INDEMNIFIED PARTY SHOULD
HAVE A CLAIM AGAINST ANY INDEMNIFYING PARTY HEREUNDER THAT DOES NOT INVOLVE A
THIRD PARTY CLAIM BEING ASSERTED AGAINST OR SOUGHT TO BE COLLECTED FROM SUCH
INDEMNIFIED PARTY, THE INDEMNIFIED PARTY SHALL DELIVER NOTICE OF SUCH CLAIM WITH
REASONABLE PROMPTNESS TO THE INDEMNIFYING PARTY.  THE FAILURE TO PROVIDE SUCH
NOTICE, HOWEVER, SHALL NOT RELEASE THE INDEMNIFYING PARTY FROM ANY OF ITS
OBLIGATIONS UNDER THIS ARTICLE VIII EXCEPT TO THE EXTENT THAT THE INDEMNIFYING
PARTY IS SIGNIFICANTLY PREJUDICED BY SUCH FAILURE AND SHALL NOT RELIEVE THE
INDEMNIFYING PARTY FROM ANY OTHER OBLIGATION OR LIABILITY THAT IT MAY HAVE TO
THE INDEMNIFIED PARTY OR OTHERWISE THAN PURSUANT TO THIS ARTICLE VIII.  IF THE
INDEMNIFYING PARTY DOES NOT NOTIFY THE INDEMNIFIED PARTY WITHIN 30 DAYS
FOLLOWING ITS RECEIPT OF SUCH NOTICE THAT THE INDEMNIFYING PARTY DISPUTES ITS
LIABILITY TO THE INDEMNIFIED PARTY HEREUNDER, SUCH CLAIM SPECIFIED BY THE
INDEMNIFIED PARTY IN SUCH NOTICE SHALL BE CONCLUSIVELY DEEMED A LIABILITY OF THE
INDEMNIFYING PARTY HEREUNDER AND THE INDEMNIFYING PARTY SHALL PAY THE AMOUNT OF
SUCH LIABILITY TO THE INDEMNIFIED PARTY ON DEMAND.  IF THE INDEMNIFYING PARTY
AGREES THAT IT HAS AN INDEMNIFICATION OBLIGATION BUT ASSERTS THAT IT IS
OBLIGATED TO PAY A LESSER AMOUNT THAN THAT CLAIMED BY THE INDEMNIFIED PARTY, THE
INDEMNIFYING PARTY SHALL PAY SUCH LESSER AMOUNT PROMPTLY TO THE INDEMNIFIED
PARTY, WITHOUT PREJUDICE TO OR WAIVER OF THE INDEMNIFIED PARTY’S CLAIM FOR THE
DIFFERENCE.


 


(F)                                    NOTWITHSTANDING THE PROVISIONS OF
SECTION 8.9 (ARBITRATION), IN THE EVENT AN ACTION IS BROUGHT AGAINST ANY
INDEMNIFIED PARTY IN RESPECT OF A THIRD PARTY CLAIM, SUCH INDEMNIFIED PARTY MAY,
AT ITS SOLE OPTION, JOIN ANY INDEMNIFYING PARTY TO SUCH ACTION FOR PURPOSES OF
RESOLVING ANY CLAIM THE INDEMNIFIED PARTY MAY HAVE UNDER THIS AGREEMENT WITH
RESPECT TO SUCH ACTION OR THE MATTERS ALLEGED THEREIN.  EACH INDEMNIFYING PARTY
HEREBY CONSENTS TO THE JURISDICTION OF ANY COURT IN WHICH SUCH ACTION IS PENDING
AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT PROCESS MAY BE SERVED BY
SATISFYING THE NOTICE REQUIREMENTS SET FORTH IN SECTION 8.4 OR IN ANY OTHER
MANNER PERMITTED BY LAW.


 

Section 7.6                              Limits on Indemnification.

 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT:


 

(I)                                     THE MAXIMUM AGGREGATE AMOUNT OF
INDEMNIFIABLE LOSSES THAT MAY BE RECOVERED FROM THE SELLERS OR THE BUYERS
PURSUANT TO [***], AS THE CASE MAY BE, SHALL BE [***], EXCEPT WITH RESPECT TO
(I) THE [***], FOR WHICH THE MAXIMUM AGGREGATE AMOUNT OF INDEMNIFIABLE LOSSES
THAT MAY BE RECOVERED FROM THE SELLERS OR THE BUYERS, AS THE CASE MAY BE, WHEN
AGGREGATED WITH ALL OTHER INDEMNIFIABLE LOSSES THAT MAY BE RECOVERED FROM THE
SELLERS OR THE BUYERS, PURSUANT TO [***], AS THE CASE MAY BE, SHALL BE [***]
(THE “CAP”, AND (II) [***], FOR WHICH THE MAXIMUM AGGREGATE AMOUNT OF
INDEMNIFIABLE LOSSES THAT MAY BE RECOVERED FROM THE SELLERS, WHEN AGGREGATED
WITH ALL OTHER INDEMNIFIABLE LOSSES THAT MAY BE RECOVERED FROM THE

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

41

--------------------------------------------------------------------------------


 

SELLERS PURSUANT TO [***], SHALL BE [***]). THE MAXIMUM AGGREGATE AMOUNT OF
INDEMNIFIABLE LOSSES THAT MAY BE RECOVERED FROM THE SELLERS OR THE BUYERS
PURSUANT TO [***], AS THE CASE MAY BE, SHALL IN NO EVENT EXCEED AN AMOUNT EQUAL
TO [***];

 

(II)           AN INDEMNIFYING PARTY SHALL NOT BE LIABLE TO ANY INDEMNIFIED
PARTY FOR ANY CLAIM FOR INDEMNIFICATION PURSUANT TO [***], AS THE CASE MAY BE,
UNLESS AND UNTIL THE AGGREGATE AMOUNT OF INDEMNIFIABLE LOSSES THAT MAY BE
RECOVERED FROM SUCH INDEMNIFYING PARTY EQUALS OR EXCEEDS [***]; AND

 

(III)          NO PARTY HERETO SHALL HAVE ANY LIABILITY UNDER ANY PROVISION OF
THIS AGREEMENT FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES,
INCLUDING BUSINESS INTERRUPTION, LOSS OF FUTURE REVENUE, PROFITS OR INCOME, OR
LOSS OF BUSINESS REPUTATION OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED
BREACH OF THIS AGREEMENT;

 

provided that the foregoing clauses (i) and (ii) shall not apply to [***];
provided, further, that clause (ii) shall not apply to any Losses arising out of
or relating to [***],.  The Indemnified Party may not make a claim for
indemnification under [***], as the case may be, for breach by the Indemnifying
Party of a particular representation or warranty after the expiration of the
survival period thereof specified in Section 7.1, except as otherwise provided
in such Section.

 


(B)           THE BUYERS AND THE SELLERS SHALL COOPERATE REASONABLY WITH EACH
OTHER WITH RESPECT TO RESOLVING ANY CLAIM, LIABILITY OR LOSS FOR WHICH
INDEMNIFICATION MAY BE REQUIRED HEREUNDER.


 


(C)            [***].


 


(D)           THE INDEMNIFIED PARTY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO MITIGATE ANY LOSSES WITH RESPECT TO WHICH IT MAY BE ENTITLED TO SEEK
INDEMNIFICATION PURSUANT TO THIS AGREEMENT.


 


(E)            NO PARTY SHALL BE ENTITLED TO INDEMNIFICATION UNDER THIS
ARTICLE VII FOR ANY LOSSES WITH RESPECT TO ANY MATTER TO THE EXTENT THAT SUCH
MATTER WAS RAISED IN THE CALCULATION OF THE ADJUSTMENT OF THE PURCHASE PRICE
PURSUANT TO SECTION 2.7.


 

Section 7.7          Exclusivity.  Except as specifically set forth in this
Agreement, effective as of the Closing, in the absence of fraud, intentional
misrepresentation of fact by an Indemnifying Party, the Indemnified Party, on
behalf of itself and the other Indemnified Parties, waives any rights and claims
any Indemnified Party may have against the Indemnifying Party, whether in law or
equity, relating to the Media Business, the Transferred Assets, the Assumed
Liabilities and/or the transactions contemplated hereby.  After the Closing,
subject to the foregoing, this Article VIII will provide the exclusive remedy
against the a party hereto for any breach of any representation, warranty,
covenant or other claim arising out of or relating to this Agreement and/or the
transactions contemplated hereby.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

42

--------------------------------------------------------------------------------


 


ARTICLE VIII
GENERAL PROVISIONS


 

Section 8.1          Fees and Expenses.  Except as otherwise provided herein,
all fees and expenses incurred in connection with or related to this Agreement
and the Ancillary Agreements and the transactions contemplated hereby and
thereby shall be paid by the party incurring such fees or expenses, whether or
not such transactions are consummated.

 

Section 8.2          Amendment and Modification.  This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of the Sellers, on the one hand, and the
Buyers, on the other hand.

 

Section 8.3          Waiver.  No failure or delay of either party in exercising
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.  Any agreement on the part of any of the parties to
any such waiver shall be valid only if set forth in a written instrument
executed and delivered by a duly authorized officer on behalf of such party.

 

Section 8.4          Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice:

 

(I)                                   IF TO ANY SELLER, TO:

 

MIVA, Inc.
5220 Summerlin Commons Blvd.
Suite 500
Ft. Myers, Florida 33907

Attention: John B. Pisaris

Facsimile: (239) 561-7224

 

with a copy (which shall not constitute notice) to:

 

Baker & McKenzie LLP

One Prudential Plaza, Suite 3500

Chicago, Illinois, 60601

Attention:  Edward J. West

Facsimile: (312) 861-2899

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

(II)           IF TO ANY BUYER, TO:

 

Adknowledge, Inc.
4600 Madison
10th Floor
Kansas City, MO 64112
Attention:  Scott Lynn
Facsimile:  816-931-1769

 

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071
Attention:  J. Keith Biancamano
Facsimile:  213-229-6775

 

Section 8.5          Interpretation.  When a reference is made in this Agreement
to a Section or Article such reference shall be to a Section or Article of this
Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require.  The word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified.

 

Section 8.6          Entire Agreement.  This Agreement (including the Disclosure
Schedules hereto), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the parties with respect to the subject matter hereof and thereof. 
Notwithstanding any oral agreement or course of action of the parties or their
Representatives to the contrary, no party to this Agreement shall be under any
legal obligation to enter into or complete the transactions contemplated hereby
unless and until this Agreement shall have been executed and delivered by each
of the parties.

 

Section 8.7          No Third-Party Beneficiaries.  Except as provided in
Article VIII, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

44

--------------------------------------------------------------------------------


 

Section 8.8          Governing Law.  This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of New York.

 

Section 8.9          Arbitration.

 


(A)        ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR RELATING TO ANY
PROVISION OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, OR THE INTERPRETATION,
ENFORCEABILITY, PERFORMANCE, BREACH, TERMINATION, OR VALIDITY OF THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS, INCLUDING, WITHOUT LIMITATION, THIS ARBITRATION
CLAUSE, SHALL BE SOLELY AND FINALLY SETTLED BY ARBITRATION IN KANSAS CITY,
MISSOURI IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES AND SUPPLEMENTARY
PROCEDURES FOR INTERNATIONAL COMMERCIAL ARBITRATION OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) IN EFFECT AS OF THE DATE HEREOF AS MODIFIED BY THE
PROVISIONS OF THIS SECTION 8.9.


 

(b)           The award shall be deemed a United States award for purposes of
the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of
1958 (the “New York Convention”).  The English language shall be used in the
arbitral proceedings, and all documents, exhibits, and other evidence shall be
translated into the English language.  If any party so elects, iterative
translation into languages other than English may be provided at said party’s
expense.

 

(c)           All papers, documents, or evidence, whether written or oral, filed
with or presented to the arbitrator shall be deemed by the parties and the
arbitrator to be confidential information.  No party, expert, or arbitrator
shall disclose in whole or in part to any other person any confidential
information submitted by any other person in connection with the arbitration
proceedings, except to the extent (i) required by law or regulation,
(ii) reasonably necessary to assist counsel in the arbitration or preparation
for arbitration of the dispute, or (iii) that such “confidential” information
was previously (or subsequently becomes) known to the disclosing party without
restrictions on disclosure, was independently developed by such disclosing
party, or becomes publicly known through no fault of the disclosing party. 
Confidential information may be disclosed to (1) attorneys, (2) parties, and
(3) “qualified outside experts” requested by any party’s counsel to furnish
technical or expert services or to give testimony at the arbitration
proceedings.  Outside experts shall be qualified by agreement of the parties or
by order of the arbitrator in the following manner:  before disclosure of
confidential information is made to a proposed outside expert (the “Proposed
Expert”), all parties (the “Disclosing Parties”) whose confidential information
will be disclosed to the Proposed Expert shall be provided with the Proposed
Expert’s identity, address, and a brief description of the Proposed Expert’s
professional and employment background and qualifications.  The Disclosing
Parties shall, prior to the disclosure, be entitled to object to such disclosure
on the ground that it could reasonably be expected that the disclosed
information will not remain confidential.  Such objection shall be served to all
other parties within ten Business Days after receipt of notice, shall be stated
in reasonable detail, and shall be in writing.  If the parties are unable to
agree as to the merits of the objection within ten Business Days after its
receipt, the matter shall be submitted to the

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

45

--------------------------------------------------------------------------------


 

arbitrator.  Before a Proposed Expert shall be qualified, the Proposed Expert
shall deliver to counsel for the Disclosing Parties a legally binding written
statement that the Proposed Expert (x) is fully familiar with the terms of this
Section 8.9, (y) agrees to comply with the confidentiality terms of this
Section 8.9, and (z) will not use any disclosed confidential information for
personal or business advantage.

 

(d)           The arbitrator is empowered to render awards in accordance with
any provision of this Agreement by:  (i) enjoining a party from performing any
act prohibited, or compelling a party to perform any act required, by the terms
of this Agreement and any order entered pursuant to this Agreement or deemed
necessary by the arbitrator to resolve disputes arising under or relating to
this Agreement or any order; (ii) where, and only where, violations of this
Agreement have been found, shortening or lengthening any period established by
this Agreement or any order; and (iii) ordering such other legal or equitable
relief, including any provisional legal or equitable relief, or specifying such
procedures as the arbitrator deems appropriate, to resolve any dispute submitted
to it for arbitration.  There shall be no pre-hearing discovery of any kind, nor
shall either party be required to produce documents or witnesses either at or
prior to the arbitration hearing.  The arbitrator shall not be empowered to
award consequential or punitive damages.

 

(e)           Either party may file an application in any proper court for a
provisional remedy in connection with an arbitrable controversy hereunder, but
only upon the ground that the award to which the applicant may be entitled may
be rendered ineffectual without provisional relief.

 

(f)            The arbitrator shall issue a written explanation of the reasons
for the award and a full statement of the facts as found and the rules of law
applied in reaching the decision to both parties.

 

(g)           Any monetary awards shall be made and shall be payable in U.S.
dollars free of any tax or any other deduction.  Monetary awards shall include
interest from the date of breach or other violation of this Agreement to the
date when the award is paid in full.  The interest rate or rates applied during
such period shall be that set forth in Section 2.7(d) of this Agreement.

 

(h)           The award of the arbitral tribunal will be the sole and exclusive
remedy between the parties regarding any and all claims and counterclaims with
respect to the subject matter of the arbitrated dispute.  An award rendered in
connection with an arbitration pursuant to this Section 8.9 shall be final and
binding upon the parties, and any judgment upon such an award may be entered and
enforced in any court of competent jurisdiction.  The parties hereby waive all
jurisdictional defenses in connection with any arbitration hereunder or the
enforcement of an order or award rendered pursuant thereto (assuming that the
terms and conditions of this arbitration clause have been complied with) and
defenses based on the general invalidity of the underlying Agreement or this
arbitration clause.  For purposes of the New York Convention, the relationship
between the parties is commercial in nature, and any disputes between the
parties related to this Agreement shall be deemed commercial.  With respect to
any order issued by the arbitrator pursuant to this Agreement, the parties
expressly agree and consent (i) to the bringing of an action by one party
against the other in the courts of Missouri, California or New York to enforce
and confirm such order; (ii) that such order shall be conclusive proof of the
validity of

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

46

--------------------------------------------------------------------------------


 

the determination(s) of the arbitrator(s) underlying such order; and (iii) that
either the State or any federal court sitting in Missouri, California or New
York may enter judgment upon and enforce such order, whether pursuant to the New
York Convention, the U.S. Arbitration Act, or otherwise.

 

(i)            Whether or not this Section 8.9 is deemed a separate agreement,
independent from this Agreement, Sections 7.6, 8.1, 8.4, and 8.8 are
incorporated herein by reference.

 

Section 8.10        Assignment; Successors.  Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any of the
parties without the prior written consent of the Sellers and the Buyers, and any
such assignment without such prior written consent shall be null and void;
provided, however, that the Buyers may assign this Agreement to any Affiliate of
either Buyer without the prior consent of the Sellers; provided still further,
that no assignment shall limit the assignor’s obligations hereunder.  Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

Section 8.11        Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any California state or federal court sitting in the City of Los
Angeles (or, if such court lacks subject matter jurisdiction, in any appropriate
California state or federal court), this being in addition to any other remedy
to which such party is entitled at law or in equity.  Each of the parties hereby
further waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.  The non-prevailing
party or parties with respect to any enforcement brought under this Section 8.11
shall be liable to pay all costs, including reasonable attorneys’ fees and
expenses that the prevailing party or parties may incur, whether or not
litigation is actually commenced and including litigation of any appeal.

 

Section 8.12        Currency.  All references to “dollars” or “$” or “US$” in
this Agreement or any Ancillary Agreement refer to United States dollars, which
is the currency used for all purposes in this Agreement and any Ancillary
Agreement.

 

Section 8.13        Severability.  Whenever possible, each provision or portion
of any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

47

--------------------------------------------------------------------------------


 

Section 8.14        Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 8.15        Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.

 

Section 8.16        Facsimile Signature.  This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.

 

Section 8.17        Time of Essence.  Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.

 

Section 8.18        No Presumption Against Drafting Party.  Each of the Buyers
and the Sellers acknowledges that each party to this Agreement has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement.  Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application and is expressly waived.

 

Section 8.19        Joint and Several.  Notwithstanding anything else contained
herein, All obligations of the Sellers hereunder shall be joint and several
among the Sellers and all obligations of the Buyers hereunder shall be joint and
several among the Buyers.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sellers and the Buyers have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

MIVA, INC.

 

 

 

 

 

By:

/s/ Peter A. Corrao

 

 

Name: Peter A. Corrao

 

 

Title: Chief Executive Officer

 

 

 

 

 

B&B ADVERTISING, INC.

 

 

 

 

 

By:

/s/ Peter A. Corrao

 

 

Name: Peter A. Corrao

 

 

Title: Chief Executive Officer

 

 

 

 

 

MIVA (UK) LIMITED

 

 

 

 

 

By:

/s/ Peter A. Corrao

 

 

Name: Peter A. Corrao

 

 

Title: Director

 

 

ASSET PURCHASE AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

 

U.S. ACQUISITION SUB, INC.

 

 

 

 

 

By:

/s/ Scott Lynn

 

 

  Name: Scott Lynn

 

 

  Title: President

 

 

 

 

 

AJAX MEDIA LTD.

 

 

 

 

 

By:

/s/ Scott Lynn

 

 

  Name: Scott Lynn

 

 

  Title: Director

 

 

 

 

 

ADKNOWLEDGE, INC.

 

 

 

 

 

By:

/s/ Scott Lynn

 

 

  Name: Scott Lynn

 

 

  Title: Chief Executive Officer

 

ASSET PURCHASE AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------